UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Institutional S&P 500 Stock Index Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus Tax Managed Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund July 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 104.9% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - .2% Ally Auto Receivables Trust, Ser. 2015-2, Cl. A4 1.84 6/15/20 1,000,000 1,002,873 Ford Credit Auto Owner Trust, Ser. 2016-B, Cl. A3 1.33 10/15/20 1,000,000 997,174 Toyota Auto Receivables Owner Trust, Ser. 2016-C, Cl. A4 1.32 11/15/21 1,000,000 991,582 Asset-Backed Ctfs./Credit Cards - .3% Chase Issuance Trust, Ser. 2016-A2, Cl. A 1.37 6/15/21 1,000,000 994,808 Chase Issuance Trust, Ser. 2017-A4, Cl. A4 1.84 4/15/22 1,000,000 1,001,928 Citibank Credit Card Issuance Trust, Ser. 2014-A5, Cl. A5 2.68 6/7/23 1,000,000 1,025,539 Discover Card Execution Note Trust, Ser. 2017-A2, Cl. A2 2.39 7/15/24 1,250,000 1,267,303 Commercial Mortgage Pass-Through Ctfs. - 1.2% Citigroup Commercial Mortgage Trust, Ser. 2014-GC23, Cl. A4 3.62 7/10/47 1,000,000 1,048,684 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. B 5.33 10/10/46 750,000 a 822,823 Commercial Mortgage Trust, Ser. 2014-CR16, Cl. A4 4.05 4/10/47 1,200,000 1,287,057 Commercial Mortgage Trust, Ser. 2016-CR28, Cl. A4 3.76 2/10/49 1,035,000 1,091,440 GS Mortgage Securities Trust, Ser. 2014-GC18, Cl. A3 3.80 1/10/47 500,000 528,662 GS Mortgage Securities Trust, Ser. 2015-GC28, Cl. AAB 3.21 2/10/48 750,000 777,730 J.P. Morgan Chase Commercial Mortgage Securities Corp., Ser. 2012-LC9, Cl. A5 2.84 12/15/47 1,000,000 1,018,171 JPMBB Commercial Mortgage Securities Trust, Ser. 2013-C15, Cl. A5 4.13 11/15/45 500,000 539,990 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C24, Cl. A5 3.64 11/15/47 725,000 760,540 JPMBB Commercial Mortgage Securities Trust, Ser. 2015-C33, Cl. A4 3.77 12/15/48 2,000,000 2,114,954 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2015-C20, Cl. A4 3.25 2/15/48 1,175,000 1,198,343 Morgan Stanley Capital I Trust, Ser. 2012-C4, Cl. AS 3.77 3/15/45 720,000 755,002 SG Commercial Mortgage Securities Trust, Ser. 2016-C5, Cl. A4 3.06 10/10/48 2,000,000 1,982,302 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. - 1.2% (continued) UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C3, Cl. A4 3.09 8/10/49 500,000 514,949 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C6, Cl. A4 3.24 4/10/46 1,412,000 1,454,280 WF-RBS Commercial Mortgage Trust, Ser. 2013-C14, Cl. ASB 2.98 6/15/46 500,000 512,331 WF-RBS Commercial Mortgage Trust, Ser. 2014-C20, Cl. A2 3.04 5/15/47 1,000,000 1,019,486 Consumer Discretionary - 2.7% 21st Century Fox America, Gtd. Debs. 7.75 12/1/45 100,000 148,197 21st Century Fox America, Gtd. Notes 6.20 12/15/34 250,000 311,969 21st Century Fox America, Gtd. Notes 4.75 9/15/44 250,000 266,882 21st Century Fox America, Gtd. Notes, Ser. WI 3.70 9/15/24 400,000 418,164 Alibaba Group Holding, Gtd. Notes 3.13 11/28/21 290,000 297,515 Alibaba Group Holding, Gtd. Notes 3.60 11/28/24 300,000 310,719 Amazon.com, Sr. Unscd. Notes 2.60 12/5/19 500,000 509,843 AutoZone, Sr. Unscd. Notes 3.13 4/21/26 500,000 486,653 AutoZone, Sr. Unscd. Notes 3.75 6/1/27 350,000 355,681 Bed Bath & Beyond, Sr. Unscd. Notes 3.75 8/1/24 500,000 b 499,938 BorgWarner, Sr. Unscd. Notes 3.38 3/15/25 500,000 507,358 California Institute of Technology, Unscd. Bonds 4.32 8/1/45 110,000 119,362 Carnival, Gtd. Notes 3.95 10/15/20 300,000 319,465 CBS, Gtd. Debs. 7.88 7/30/30 300,000 416,468 CBS, Gtd. Notes 4.90 8/15/44 240,000 255,627 Charter Communications Operating, Sr. Scd. Notes 4.91 7/23/25 910,000 979,692 Charter Communications Operating, Sr. Scd. Notes 6.48 10/23/45 500,000 592,249 Colgate-Palmolive, Sr. Unscd. Notes 2.45 11/15/21 500,000 508,657 Comcast, Gtd. Bonds 4.75 3/1/44 500,000 558,631 Comcast, Gtd. Notes 5.70 7/1/19 500,000 537,559 Comcast, Gtd. Notes 2.85 1/15/23 300,000 306,370 Comcast, Gtd. Notes 2.75 3/1/23 100,000 101,487 Comcast, Gtd. Notes 3.38 8/15/25 730,000 755,451 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.7% (continued) Comcast, Gtd. Notes 4.25 1/15/33 500,000 536,600 Comcast, Gtd. Notes 4.40 8/15/35 340,000 369,696 Comcast, Gtd. Notes 6.45 3/15/37 650,000 871,066 Comcast Cable Communications Holdings, Gtd. Notes 9.46 11/15/22 304,000 408,692 Costco Wholesale, Sr. Unscd. Bonds 2.30 5/18/22 170,000 170,591 Costco Wholesale, Sr. Unscd. Notes 2.25 2/15/22 500,000 502,778 Costco Wholesale, Sr. Unscd. Notes 3.00 5/18/27 100,000 100,199 CVS Health, Sr. Unscd. Bonds 2.25 8/12/19 500,000 504,218 CVS Health, Sr. Unscd. Notes 2.80 7/20/20 680,000 695,544 CVS Health, Sr. Unscd. Notes 2.88 6/1/26 400,000 390,513 CVS Health, Sr. Unscd. Notes 5.13 7/20/45 480,000 553,803 Delphi Automotive, Gtd. Notes 4.25 1/15/26 400,000 426,462 Discovery Communications, Gtd. Notes 6.35 6/1/40 400,000 446,163 Ford Motor, Sr. Unscd. Bonds 6.63 10/1/28 400,000 479,078 Ford Motor, Sr. Unscd. Notes 5.29 12/8/46 160,000 b 165,824 General Motors, Sr. Unscd. Notes 5.20 4/1/45 340,000 341,383 Grupo Televisa, Sr. Unscd. Notes 5.00 5/13/45 400,000 400,085 Hasbro, Sr. Unscd. Notes 3.15 5/15/21 450,000 460,753 Home Depot, Sr. Unscd. Notes 2.00 4/1/21 300,000 300,501 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 300,000 390,677 Home Depot, Sr. Unscd. Notes 4.88 2/15/44 500,000 582,728 Interpublic Group, Sr. Unscd. Notes 4.20 4/15/24 500,000 527,900 Kohl's, Sr. Unscd. Notes 4.75 12/15/23 250,000 261,491 Lowe's Cos., Sr. Unscd. Notes 3.13 9/15/24 500,000 511,211 Lowe's Cos., Sr. Unscd. Notes 3.10 5/3/27 500,000 502,705 Lowe's Cos., Sr. Unscd. Notes 4.38 9/15/45 250,000 266,989 Lowe's Cos., Sr. Unscd. Notes 4.05 5/3/47 120,000 123,058 Macy's Retail Holdings, Gtd. Debs. 6.90 4/1/29 350,000 380,376 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.7% (continued) Marriott International, Sr. Unscd. Notes 3.13 10/15/21 600,000 616,950 Mattel, Sr. Unscd. Notes 2.35 5/6/19 500,000 501,020 McDonald's, Sr. Unscd. Notes 2.75 12/9/20 300,000 308,128 McDonald's, Sr. Unscd. Notes 4.88 12/9/45 465,000 524,764 Newell Brands, Sr. Unscd. Notes 5.50 4/1/46 350,000 422,395 NIKE, Sr. Unscd. Notes 2.25 5/1/23 300,000 299,098 NIKE, Sr. Unscd. Notes 3.63 5/1/43 300,000 292,470 Nordstrom, Sr. Unscd. Bonds 4.75 5/1/20 500,000 526,574 Omnicom Group, Gtd. Notes 3.63 5/1/22 500,000 524,302 Philip Morris International, Sr. Unscd. Notes 2.50 8/22/22 600,000 602,955 President & Fellows of Harvard College, Unscd. Bonds 3.15 7/15/46 750,000 714,373 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 29,000 38,618 QVC, Sr. Scd. Notes 5.45 8/15/34 250,000 244,673 Rice University, Unscd. Bonds 3.57 5/15/45 250,000 253,818 Stanley Black & Decker, Gtd. Notes 3.40 12/1/21 400,000 418,058 Staples, Sr. Unscd. Notes 4.38 1/12/23 250,000 b 253,984 Starbucks, Sr. Unscd. Notes 4.30 6/15/45 500,000 545,153 Target, Sr. Unscd. Notes 2.30 6/26/19 250,000 253,541 Target, Sr. Unscd. Notes 2.50 4/15/26 400,000 b 385,088 Thomson Reuters, Sr. Unscd. Notes 3.95 9/30/21 300,000 315,211 Time Warner, Gtd. Debs. 6.25 3/29/41 400,000 490,789 Time Warner, Gtd. Notes 4.75 3/29/21 500,000 540,807 Time Warner, Gtd. Notes 7.63 4/15/31 300,000 413,997 Time Warner, Gtd. Notes 4.85 7/15/45 300,000 310,767 Time Warner Cable, Gtd. Debs. 6.55 5/1/37 350,000 420,849 Time Warner Cable, Gtd. Debs. 4.50 9/15/42 500,000 471,372 Time Warner Cable, Gtd. Notes 8.25 4/1/19 500,000 550,309 University of Southern California, Sr. Unscd. Notes 5.25 2/15/41 40,000 48,577 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.7% (continued) Viacom, Sr. Unscd. Notes 2.75 12/15/19 129,000 130,646 Viacom, Sr. Unscd. Notes 4.38 3/15/43 400,000 355,061 Walgreens Boots Alliance, Gtd. Notes 3.30 11/18/21 400,000 414,857 Walgreens Boots Alliance, Gtd. Notes 4.50 11/18/34 400,000 418,039 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 1,000,000 1,055,922 Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 740,707 Wal-Mart Stores, Sr. Unscd. Notes 4.30 4/22/44 500,000 557,243 Walt Disney, Sr. Unscd. Notes 2.30 2/12/21 500,000 506,676 Walt Disney, Sr. Unscd. Notes 3.00 2/13/26 500,000 504,721 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 213,742 WPP Finance 2010, Gtd. Notes 3.75 9/19/24 750,000 769,504 Wyndham Worldwide, Sr. Unscd. Notes 3.90 3/1/23 250,000 259,446 Xerox, Sr. Unscd. Notes 3.80 5/15/24 500,000 b 505,666 Consumer Staples - 1.4% Altria Group, Gtd. Notes 2.85 8/9/22 500,000 510,491 Altria Group, Gtd. Notes 4.25 8/9/42 500,000 509,380 Anheuser-Busch InBev Finance, Gtd. Notes 1.90 2/1/19 390,000 391,813 Anheuser-Busch InBev Finance, Gtd. Notes 2.65 2/1/21 1,049,063 1,067,637 Anheuser-Busch InBev Finance, Gtd. Notes 2.63 1/17/23 500,000 504,329 Anheuser-Busch InBev Finance, Gtd. Notes 3.70 2/1/24 1,000,000 1,053,642 Anheuser-Busch InBev Finance, Gtd. Notes 3.65 2/1/26 615,000 637,154 Anheuser-Busch InBev Finance, Gtd. Notes 4.70 2/1/36 590,000 655,084 Anheuser-Busch InBev Finance, Gtd. Notes 4.00 1/17/43 700,000 700,646 Campbell Soup, Sr. Unscd. Notes 3.30 3/19/25 400,000 407,475 Church & Dwight Co., Sr. Unscd. Notes 3.95 8/1/47 300,000 298,589 Clorox, Sr. Unscd. Notes 3.80 11/15/21 200,000 211,890 Coca-Cola, Sr. Unscd. Notes 3.30 9/1/21 750,000 788,524 Coca-Cola Femsa, Gtd. Bonds 2.38 11/26/18 400,000 403,232 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples - 1.4% (continued) Conagra Brands, Sr. Unscd. Notes 3.20 1/25/23 165,000 166,863 Diageo Investment, Gtd. Notes 4.25 5/11/42 250,000 266,357 General Mills, Sr. Unscd. Notes 5.40 6/15/40 500,000 589,612 JM Smucker, Gtd. Notes 2.50 3/15/20 500,000 506,003 Kellogg, Sr. Unscd. Notes 4.15 11/15/19 400,000 419,912 Kellogg, Sr. Unscd. Notes 2.65 12/1/23 300,000 299,546 Kraft Heinz Foods, Gtd. Notes 2.80 7/2/20 390,000 398,028 Kraft Heinz Foods, Gtd. Notes 3.50 6/6/22 490,000 509,180 Kraft Heinz Foods, Gtd. Notes 7.25 3/15/32 525,000 a 667,246 Kraft Heinz Foods, Gtd. Notes 4.38 6/1/46 400,000 390,874 Kroger, Gtd. Notes 7.50 4/1/31 400,000 535,776 Kroger, Sr. Unscd. Notes 3.30 1/15/21 300,000 309,040 Kroger, Sr. Unscd. Notes 3.70 8/1/27 300,000 301,454 Molson Coors Brewing, Gtd. Notes 2.10 7/15/21 500,000 494,590 Molson Coors Brewing, Gtd. Notes 4.20 7/15/46 150,000 147,793 PepsiCo, Sr. Unscd. Notes 2.15 10/14/20 810,000 817,858 PepsiCo, Sr. Unscd. Notes 3.50 7/17/25 500,000 525,512 PepsiCo, Sr. Unscd. Notes 4.88 11/1/40 500,000 585,529 PepsiCo, Sr. Unscd. Notes 4.45 4/14/46 210,000 230,951 Philip Morris International, Sr. Unscd. Notes 4.50 3/20/42 650,000 690,187 Procter & Gamble, Sr. Unscd. Notes 2.30 2/6/22 500,000 507,169 Reynolds American, Gtd. Notes 5.70 8/15/35 240,000 287,076 Sysco, Gtd. Notes 5.38 9/21/35 350,000 410,240 Tyson Foods, Gtd. Bonds 5.15 8/15/44 250,000 285,813 Unilever Capital, Gtd. Notes 2.20 3/6/19 500,000 504,432 Unilever Capital, Gtd. Notes 2.90 5/5/27 500,000 496,489 Unilever Capital, Gtd. Notes 5.90 11/15/32 250,000 329,765 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.6% Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 179,505 Anadarko Petroleum, Sr. Unscd. Notes 6.60 3/15/46 250,000 309,672 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 445,295 Apache, Sr. Unscd. Notes 4.75 4/15/43 300,000 306,704 Baker Hughes, Sr. Unscd. Notes, Ser. WI 3.20 8/15/21 382,000 395,048 BP Capital Markets, Gtd. Notes 3.25 5/6/22 700,000 724,920 BP Capital Markets, Gtd. Notes 2.50 11/6/22 800,000 800,942 Buckeye Partners, Sr. Unscd. Notes 2.65 11/15/18 250,000 251,513 Canadian Natural Resources, Sr. Unscd. Notes 3.90 2/1/25 250,000 255,646 Canadian Natural Resources, Sr. Unscd. Notes 6.25 3/15/38 430,000 513,097 Chevron, Sr. Unscd. Notes 2.42 11/17/20 640,000 649,323 Chevron, Sr. Unscd. Notes 3.33 11/17/25 165,000 171,042 Chevron, Sr. Unscd. Notes 2.95 5/16/26 295,000 296,090 CNOOC Finance 2013, Gtd. Notes 3.00 5/9/23 500,000 498,278 Columbia Pipeline Group, Gtd. Notes 3.30 6/1/20 500,000 513,905 ConocoPhillips, Gtd. Notes 2.20 5/15/20 500,000 b 503,033 ConocoPhillips, Gtd. Notes 4.95 3/15/26 500,000 563,644 ConocoPhillips, Gtd. Notes 5.95 3/15/46 500,000 645,430 ConocoPhillips Holding, Sr. Unscd. Notes 6.95 4/15/29 125,000 162,894 Devon Energy, Sr. Unscd. Notes 5.85 12/15/25 71,000 81,619 Devon Energy, Sr. Unscd. Notes 5.60 7/15/41 300,000 326,077 Enable Midstream Partners, Sr. Unscd. Notes 5.25 5/15/44 250,000 a 242,235 Enbridge Energy Partners, Sr. Unscd. Notes 5.88 10/15/25 250,000 b 288,188 Enbridge Energy Partners, Sr. Unscd. Notes 5.50 9/15/40 370,000 395,266 Energy Transfer Partners, Sr. Unscd. Notes 3.60 2/1/23 500,000 506,318 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 500,000 480,257 EnLink Midstream Partners, Sr. Unscd. Notes 4.85 7/15/26 350,000 369,219 Enterprise Products Operating, Gtd. Notes 3.35 3/15/23 600,000 617,899 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.6% (continued) Enterprise Products Operating, Gtd. Notes 3.70 2/15/26 200,000 205,991 Enterprise Products Operating, Gtd. Notes 4.90 5/15/46 500,000 544,015 EOG Resources, Sr. Unscd. Notes 3.90 4/1/35 400,000 393,934 Exxon Mobil, Sr. Unscd. Notes 1.71 3/1/19 565,000 566,488 Exxon Mobil, Sr. Unscd. Notes 2.22 3/1/21 500,000 505,020 Exxon Mobil, Sr. Unscd. Notes 4.11 3/1/46 500,000 535,289 Halliburton, Sr. Unscd. Bonds 3.80 11/15/25 415,000 429,388 Halliburton, Sr. Unscd. Bonds 5.00 11/15/45 475,000 516,505 Hess, Sr. Unscd. Bonds 5.60 2/15/41 250,000 251,609 Hess, Sr. Unscd. Notes 4.30 4/1/27 500,000 497,561 HollyFrontier, Sr. Unscd. Bonds 5.88 4/1/26 480,000 517,263 Kerr-McGee, Gtd. Notes 6.95 7/1/24 300,000 355,616 Kinder Morgan, Gtd. Notes 5.30 12/1/34 500,000 519,981 Kinder Morgan Energy Partners, Gtd. Notes 5.00 10/1/21 300,000 324,185 Kinder Morgan Energy Partners, Gtd. Notes 4.15 3/1/22 500,000 524,125 Kinder Morgan Energy Partners, Gtd. Notes 3.50 9/1/23 500,000 507,464 Kinder Morgan Energy Partners, Gtd. Notes 7.40 3/15/31 350,000 433,277 Kinder Morgan Energy Partners, Gtd. Notes 5.00 3/1/43 300,000 294,880 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 300,000 338,275 Marathon Petroleum, Sr. Unscd. Notes 4.75 9/15/44 500,000 489,665 MPLX, Sr. Unscd. Notes 4.88 12/1/24 500,000 538,083 MPLX, Sr. Unscd. Notes 5.20 3/1/47 130,000 135,014 Nexen Energy, Gtd. Notes 5.88 3/10/35 125,000 148,830 Noble Energy, Sr. Unscd. Notes 4.15 12/15/21 539,000 570,608 Noble Energy, Sr. Unscd. Notes 3.90 11/15/24 500,000 517,274 Occidental Petroleum, Sr. Unscd. Bonds 3.00 2/15/27 300,000 297,818 Occidental Petroleum, Sr. Unscd. Notes 4.10 2/15/47 310,000 315,007 Occidental Petroleum, Sr. Unscd. Notes, Ser. 1 4.10 2/1/21 400,000 427,293 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.6% (continued) ONEOK, Gtd. Notes 4.00 7/13/27 300,000 304,795 ONEOK Partners, Gtd. Notes 5.00 9/15/23 500,000 547,677 ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 73,661 Phillips 66, Gtd. Notes 4.88 11/15/44 202,000 220,070 Pioneer Natural Resources, Sr. Unscd. Notes 3.95 7/15/22 500,000 527,239 Plains All American Pipeline, Sr. Unscd. Notes 3.85 10/15/23 300,000 305,773 Plains All American Pipeline, Sr. Unscd. Notes 4.90 2/15/45 250,000 234,975 Regency Energy Partners, Gtd. Notes 4.50 11/1/23 750,000 785,833 Sabine Pass Liquefaction, Sr. Scd. Notes 5.00 3/15/27 600,000 642,983 Sabine Pass Liquefaction, Sr. Unscd. Notes 5.88 4/15/23 300,000 a 334,434 Shell International Finance, Gtd. Notes 4.30 9/22/19 850,000 895,019 Shell International Finance, Gtd. Notes 1.88 5/10/21 485,000 481,872 Shell International Finance, Gtd. Notes 3.25 5/11/25 560,000 576,606 Shell International Finance, Gtd. Notes 2.88 5/10/26 185,000 184,580 Shell International Finance, Gtd. Notes 4.13 5/11/35 260,000 274,086 Shell International Finance, Gtd. Notes 3.75 9/12/46 500,000 485,368 Spectra Energy Partners, Sr. Unscd. Notes 5.95 9/25/43 200,000 235,266 Statoil, Gtd. Notes 5.25 4/15/19 600,000 634,817 Statoil, Gtd. Notes 2.65 1/15/24 500,000 496,643 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 300,000 390,022 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 200,000 201,294 Sunoco Logistics Partners Operations, Gtd. Notes 4.95 1/15/43 200,000 187,938 Tennessee Gas Pipeline, Gtd. Debs. 7.63 4/1/37 70,000 88,763 Total Capital, Gtd. Notes 2.13 8/10/18 750,000 755,244 Total Capital, Gtd. Notes 4.45 6/24/20 450,000 482,931 Total Capital International, Gtd. Notes 3.75 4/10/24 340,000 361,342 TransCanada Pipelines, Sr. Unscd. Notes 3.75 10/16/23 500,000 529,138 TransCanada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 96,374 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.6% (continued) TransCanada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 300,000 436,928 Valero Energy, Gtd. Notes 7.50 4/15/32 170,000 221,812 Valero Energy, Sr. Unscd. Notes 6.63 6/15/37 315,000 394,206 Williams Partners, Sr. Unscd. Notes 4.13 11/15/20 500,000 525,361 Williams Partners, Sr. Unscd. Notes 4.00 9/15/25 100,000 102,897 Williams Partners, Sr. Unscd. Notes 3.75 6/15/27 150,000 150,309 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 400,000 470,788 Financials - 8.5% AEP Texas Central Transition Funding II, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 19,819 19,976 AerCap Ireland Capital, Gtd. Notes 3.95 2/1/22 500,000 522,390 AerCap Ireland Capital, Gtd. Notes 3.50 5/26/22 500,000 515,843 Affiliated Managers Group, Sr. Unscd. Notes 3.50 8/1/25 250,000 249,580 Aflac, Sr. Unscd. Notes 3.63 6/15/23 600,000 638,864 Air Lease, Sr. Unscd. Notes 3.38 1/15/19 350,000 356,937 Air Lease, Sr. Unscd. Notes 3.75 2/1/22 100,000 b 104,534 Allstate, Sub. Debs. 5.75 8/15/53 300,000 a 331,125 American Express, Sub. Notes 3.63 12/5/24 500,000 517,281 American Express Credit, Sr. Unscd. Notes 2.25 8/15/19 750,000 757,830 American Honda Finance, Sr. Unscd. Bonds 2.15 3/13/20 750,000 755,671 American International Group, Sr. Unscd. Notes 2.30 7/16/19 500,000 504,505 American International Group, Sr. Unscd. Notes 4.88 6/1/22 400,000 442,527 American International Group, Sr. Unscd. Notes 3.88 1/15/35 500,000 492,049 Aon, Gtd. Notes 4.60 6/14/44 500,000 530,533 Australia & New Zealand Banking Group, Sr. Unscd. Bonds 1.60 7/15/19 500,000 497,984 Australia & New Zealand Banking Group, Sr. Unscd. Notes 2.30 6/1/21 350,000 350,404 AXA, Sub. Bonds 8.60 12/15/30 165,000 235,538 Bank of America, Sr. Unscd. Bonds 2.63 4/19/21 610,000 615,956 Bank of America, Sr. Unscd. Notes 6.88 11/15/18 150,000 159,432 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.5% (continued) Bank of America, Sr. Unscd. Notes 5.63 7/1/20 800,000 877,324 Bank of America, Sr. Unscd. Notes 2.37 7/21/21 500,000 a 501,314 Bank of America, Sr. Unscd. Notes 3.30 1/11/23 1,000,000 1,026,922 Bank of America, Sr. Unscd. Notes 4.13 1/22/24 500,000 532,890 Bank of America, Sr. Unscd. Notes 3.50 4/19/26 1,030,000 1,043,138 Bank of America, Sr. Unscd. Notes 3.82 1/20/28 310,000 a 316,938 Bank of America, Sr. Unscd. Notes 3.59 7/21/28 500,000 a 502,475 Bank of America, Sr. Unscd. Notes 4.24 4/24/38 160,000 a 166,639 Bank of America, Sr. Unscd. Notes 5.00 1/21/44 500,000 574,432 Bank of America, Sr. Unscd. Notes 4.44 1/20/48 250,000 a 266,888 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 400,000 404,250 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 900,000 922,950 Bank of Nova Scotia, Sr. Unscd. Notes 2.80 7/21/21 600,000 611,162 Bank of Nova Scotia, Sub. Notes 4.50 12/16/25 500,000 529,345 Barclays, Sr. Unscd. Notes 3.20 8/10/21 500,000 509,852 Barclays, Sr. Unscd. Notes 4.38 1/12/26 200,000 209,549 Barclays, Sr. Unscd. Notes 4.34 1/10/28 200,000 208,851 Barclays Bank, Sub. Notes 5.14 10/14/20 500,000 536,924 BB&T, Sr. Unscd. Notes 2.45 1/15/20 1,000,000 1,015,820 Berkshire Hathaway, Sr. Unscd. Notes 2.10 8/14/19 500,000 505,051 Berkshire Hathaway, Sr. Unscd. Notes 2.75 3/15/23 500,000 510,530 Berkshire Hathaway, Sr. Unscd. Notes 3.13 3/15/26 500,000 510,219 BlackRock, Sr. Unscd. Notes 3.50 3/18/24 250,000 264,211 BlackRock, Sr. Unscd. Notes, Ser. 2 5.00 12/10/19 250,000 269,001 BNP Paribas, Gtd. Notes 2.40 12/12/18 500,000 504,552 BNP Paribas, Gtd. Notes 5.00 1/15/21 500,000 546,843 BPCE, Gtd. Notes 2.50 7/15/19 1,000,000 1,012,102 BPCE, Gtd. Notes 4.00 4/15/24 200,000 212,575 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.5% (continued) Capital One Financial, Sr. Unscd. Notes 2.45 4/24/19 500,000 503,905 Capital One Financial, Sr. Unscd. Notes 4.75 7/15/21 730,000 791,847 Capital One Financial, Sub. Notes 3.75 7/28/26 750,000 737,945 Chubb, Sr. Unscd. Notes 6.00 5/11/37 540,000 706,028 Chubb INA Holdings, Gtd. Notes 3.35 5/15/24 250,000 259,622 Citigroup, Sr. Unscd. Bonds 4.28 4/24/48 80,000 a 82,443 Citigroup, Sr. Unscd. Notes 2.40 2/18/20 250,000 252,209 Citigroup, Sr. Unscd. Notes 2.65 10/26/20 1,250,000 1,265,704 Citigroup, Sr. Unscd. Notes 2.90 12/8/21 500,000 507,596 Citigroup, Sr. Unscd. Notes 2.88 7/24/23 500,000 a 501,504 Citigroup, Sr. Unscd. Notes 3.75 6/16/24 500,000 520,135 Citigroup, Sr. Unscd. Notes 6.63 1/15/28 100,000 122,210 Citigroup, Sr. Unscd. Notes 3.67 7/24/28 500,000 a 503,268 Citigroup, Sr. Unscd. Notes 5.88 1/30/42 400,000 506,278 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 350,000 383,704 Citigroup, Sub. Notes 4.05 7/30/22 1,250,000 1,312,244 Citigroup, Sub. Notes 5.50 9/13/25 500,000 563,684 Citizens Bank, Sr. Unscd. Notes 2.45 12/4/19 500,000 504,766 CME Group, Sr. Unscd. Notes 3.00 3/15/25 250,000 253,103 Cooperatieve Rabobank, Gtd. Notes 2.50 1/19/21 400,000 404,782 Cooperatieve Rabobank, Gtd. Notes 3.95 11/9/22 1,000,000 1,053,790 Credit Suisse, Sr. Unscd. Notes 4.38 8/5/20 1,000,000 1,064,655 Credit Suisse, Sr. Unscd. Notes 3.63 9/9/24 500,000 520,132 Credit Suisse Group Funding, Gtd. Notes 3.75 3/26/25 1,000,000 1,019,017 Credit Suisse Group Funding, Gtd. Notes 4.88 5/15/45 280,000 312,204 Deutsche Bank, Sr. Unscd. Notes 4.25 10/14/21 290,000 305,735 Deutsche Bank London, Sr. Unscd. Notes 2.50 2/13/19 500,000 503,347 Discover Bank, Sr. Unscd. Notes 4.25 3/13/26 400,000 415,777 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.5% (continued) Discover Bank, Sr. Unscd. Notes 3.45 7/27/26 500,000 492,142 Fidelity National Information Services, Sr. Unscd. Notes 3.63 10/15/20 450,000 470,941 Fifth Third Bancorp, Sr. Unscd. Notes 3.50 3/15/22 600,000 627,744 First American Financial, Sr. Unscd. Notes 4.60 11/15/24 500,000 518,308 First Republic Bank, Sr. Unscd. Bonds 2.38 6/17/19 500,000 503,546 First Tennessee Bank, Sr. Unscd. Notes 2.95 12/1/19 500,000 505,909 Fiserv, Gtd. Notes 4.63 10/1/20 400,000 428,925 Ford Motor Credit, Sr. Unscd. Notes 8.13 1/15/20 571,000 649,232 Ford Motor Credit, Sr. Unscd. Notes 3.20 1/15/21 750,000 765,034 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 500,000 512,325 Ford Motor Credit, Sr. Unscd. Notes 4.38 8/6/23 400,000 423,588 GE Capital International Funding, Gtd. Notes 4.42 11/15/35 1,000,000 1,086,049 General Electric, Gtd. Bonds 2.20 1/9/20 500,000 505,348 General Electric, Gtd. Notes 4.65 10/17/21 650,000 716,029 General Electric, Gtd. Notes 3.10 1/9/23 1,000,000 1,041,866 General Motors Financial, Gtd. Notes 2.35 10/4/19 500,000 502,083 General Motors Financial, Gtd. Notes 3.20 7/13/20 500,000 511,985 General Motors Financial, Gtd. Notes 4.38 9/25/21 850,000 900,139 General Motors Financial, Gtd. Notes 4.30 7/13/25 500,000 514,630 Goldman Sachs Group, Sr. Unscd. Notes 2.55 10/23/19 1,000,000 1,013,696 Goldman Sachs Group, Sr. Unscd. Notes 2.60 4/23/20 500,000 506,614 Goldman Sachs Group, Sr. Unscd. Notes 2.75 9/15/20 1,000,000 1,015,003 Goldman Sachs Group, Sr. Unscd. Notes 2.35 11/15/21 500,000 496,081 Goldman Sachs Group, Sr. Unscd. Notes 3.63 1/22/23 500,000 518,813 Goldman Sachs Group, Sr. Unscd. Notes 3.75 5/22/25 1,000,000 1,030,245 Goldman Sachs Group, Sr. Unscd. Notes 3.85 1/26/27 730,000 745,852 Goldman Sachs Group, Sr. Unscd. Notes 6.25 2/1/41 700,000 922,585 Goldman Sachs Group, Sub. Notes 4.25 10/21/25 130,000 135,554 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.5% (continued) Goldman Sachs Group, Sub. Notes 6.75 10/1/37 1,000,000 1,316,631 HSBC Holdings, Sr. Unscd. Notes 3.40 3/8/21 600,000 620,731 HSBC Holdings, Sr. Unscd. Notes 5.10 4/5/21 750,000 819,847 HSBC Holdings, Sr. Unscd. Notes 3.90 5/25/26 295,000 307,876 HSBC Holdings, Sub. Notes 4.25 3/14/24 500,000 523,298 HSBC Holdings, Sub. Notes 6.50 5/2/36 850,000 1,100,813 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 727,273 Industrial & Commercial Bank of China, Sr. Unscd. Notes 2.91 11/13/20 750,000 757,675 Industrial & Commercial Bank of China, Sr. Unscd. Notes 2.45 10/20/21 500,000 494,271 ING Groep, Sr. Unscd. Notes 3.15 3/29/22 300,000 307,383 Intercontinental Exchange, Gtd. Notes 4.00 10/15/23 350,000 376,815 Intesa Sanpaolo, Gtd. Bonds 5.25 1/12/24 400,000 444,430 Invesco Finance, Gtd. Notes 4.00 1/30/24 250,000 265,518 Jefferies Group, Sr. Unscd. Debs. 6.45 6/8/27 35,000 40,486 Jefferies Group, Sr. Unscd. Notes 5.13 1/20/23 500,000 544,260 John Deere Capital, Sr. Unscd. Notes 1.25 10/9/19 500,000 495,571 John Deere Capital, Sr. Unscd. Notes 3.15 10/15/21 650,000 676,092 John Deere Capital, Sr. Unscd. Notes 2.80 3/6/23 500,000 509,333 JPMorgan Chase & Co., Sr. Unscd. Notes 1.85 3/22/19 1,000,000 1,000,957 JPMorgan Chase & Co., Sr. Unscd. Notes 2.25 1/23/20 1,000,000 1,007,879 JPMorgan Chase & Co., Sr. Unscd. Notes 4.25 10/15/20 500,000 533,468 JPMorgan Chase & Co., Sr. Unscd. Notes 2.40 6/7/21 1,240,000 1,244,422 JPMorgan Chase & Co., Sr. Unscd. Notes 3.20 1/25/23 1,000,000 1,027,853 JPMorgan Chase & Co., Sr. Unscd. Notes 2.78 4/25/23 300,000 a 301,559 JPMorgan Chase & Co., Sr. Unscd. Notes 3.30 4/1/26 500,000 501,318 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 650,000 873,231 JPMorgan Chase & Co., Sr. Unscd. Notes 4.26 2/22/48 400,000 a 416,412 JPMorgan Chase & Co., Sub. Notes 3.88 9/10/24 1,000,000 1,038,460 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.5% (continued) JPMorgan Chase & Co., Sub. Notes 4.13 12/15/26 500,000 522,459 JPMorgan Chase Bank, Sr. Unscd. Bonds 1.65 9/23/19 500,000 499,068 KeyBank, Sr. Unscd. Notes 3.30 6/1/25 400,000 409,075 KeyBank, Sub. Notes 6.95 2/1/28 100,000 126,910 Lazard Group, Sr. Unscd. Notes 4.25 11/14/20 250,000 265,626 Legg Mason, Sr. Unscd. Notes 5.63 1/15/44 200,000 215,526 Lincoln National, Sr. Unscd. Notes 3.63 12/12/26 500,000 506,279 Lincoln National, Sr. Unscd. Notes 6.15 4/7/36 39,000 47,366 Llyods Banking Group, Sub. Notes 4.58 12/10/25 820,000 854,770 Loews, Sr. Unscd. Notes 2.63 5/15/23 250,000 249,584 Manufacturers & Traders Trust Co., Sr. Unscd. Notes 2.10 2/6/20 500,000 502,433 Marsh & McLennan Cos., Sr. Unscd. Notes 2.35 3/6/20 500,000 504,776 Marsh & McLennan Cos., Sr. Unscd. Notes 5.88 8/1/33 275,000 339,325 Mastercard, Sr. Unscd. Notes 2.00 4/1/19 500,000 504,376 MetLife, Sr. Unscd. Notes 3.60 4/10/24 250,000 262,950 MetLife, Sr. Unscd. Notes 6.38 6/15/34 350,000 458,459 MetLife, Sr. Unscd. Notes 4.05 3/1/45 400,000 405,354 Mitsubishi UFJ Financial Group, Sr. Unscd. Notes 3.00 2/22/22 500,000 509,633 Mitsubishi UFJ Financial Group, Sr. Unscd. Notes 3.68 2/22/27 500,000 518,059 Mizuho Financial Group, Sr. Unscd. Bonds 2.27 9/13/21 500,000 494,126 Mizuho Financial Group, Sr. Unscd. Bonds 2.84 9/13/26 500,000 485,350 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,300,000 1,419,839 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 1,000,000 1,080,482 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 500,000 522,238 Morgan Stanley, Sr. Unscd. Notes 4.00 7/23/25 500,000 525,287 Morgan Stanley, Sr. Unscd. Notes 3.63 1/20/27 380,000 384,934 Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 414,287 Morgan Stanley, Sr. Unscd. Notes 4.38 1/22/47 500,000 525,659 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.5% (continued) Morgan Stanley, Sub. Notes 4.10 5/22/23 500,000 525,115 Morgan Stanley, Sub. Notes 3.95 4/23/27 500,000 508,100 MUFG Union Bank, Sr. Unscd. Notes 2.63 9/26/18 500,000 505,235 Nasdaq, Sr. Unscd. Notes 4.25 6/1/24 250,000 266,430 National Australia Bank, Sr. Unscd. Bonds 2.50 7/12/26 500,000 477,284 National Australia Bank, Sr. Unscd. Notes 2.63 7/23/20 260,000 263,621 National Australia Bank, Sr. Unscd. Notes 2.63 1/14/21 500,000 506,775 National City, Sub. Notes 6.88 5/15/19 600,000 651,833 Nomura Holdings, Sr. Unscd. Notes 6.70 3/4/20 350,000 388,612 Northern Trust, Sub. Notes 3.95 10/30/25 846,000 900,369 PartnerRe Finance, Gtd. Notes 5.50 6/1/20 159,000 173,232 PNC Bank, Sr. Unscd. Notes 2.60 7/21/20 500,000 508,548 PNC Bank, Sr. Unscd. Notes 2.63 2/17/22 500,000 507,152 PNC Bank, Sub. Notes 3.80 7/25/23 500,000 530,406 Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 129,932 Progressive, Sr. Unscd. Notes 4.35 4/25/44 250,000 268,643 Progressive, Sr. Unscd. Notes 4.13 4/15/47 70,000 73,878 Prudential Financial, Jr. Sub. Notes 5.20 3/15/44 550,000 a 585,750 Prudential Financial, Sr. Unscd. Notes 4.60 5/15/44 400,000 442,494 Reinsurance Group of America, Sr. Unscd. Notes 4.70 9/15/23 350,000 380,742 Royal Bank of Canada, Sr. Unscd. Bonds 2.15 3/6/20 750,000 753,760 Royal Bank of Canada, Sr. Unscd. Notes 2.00 12/10/18 500,000 502,520 Royal Bank Scotland Group, Sr. Unscd. Notes 4.80 4/5/26 500,000 538,132 Santander UK, Sr. Unscd. Notes 2.38 3/16/20 750,000 757,980 Santander UK Group Holdings, Sr. Unscd. Notes 2.88 10/16/20 500,000 508,207 Skandinaviska Enskilda, Sr. Unscd. Bonds 1.50 9/13/19 500,000 495,388 Skandinaviska Enskilda, Sr. Unscd. Notes 1.88 9/13/21 250,000 245,549 State Street, Sr. Unscd. Notes 2.55 8/18/20 310,000 316,445 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.5% (continued) State Street, Sr. Unscd. Notes 3.70 11/20/23 250,000 266,760 State Street, Sr. Unscd. Notes 3.55 8/18/25 290,000 304,801 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 208,471 Sumitomo Mitsui Banking, Gtd. Bonds 3.00 1/18/23 290,000 294,597 Sumitomo Mitsui Banking, Gtd. Notes 1.76 10/19/18 500,000 500,104 Sumitomo Mitsui Financial Group, Sr. Unscd. Notes 3.78 3/9/26 500,000 523,151 Sumitomo Mitsui Financial Group, Sr. Unscd. Notes 3.45 1/11/27 160,000 b 163,033 SunTrust Bank, Sr. Unscd. Notes 2.35 11/1/18 500,000 503,400 SunTrust Bank, Sr. Unscd. Notes 2.75 5/1/23 500,000 501,066 Svenska Handelsbanken, Gtd. Notes 2.25 6/17/19 500,000 504,048 Synchrony Financial, Sr. Unscd. Notes 4.25 8/15/24 500,000 519,225 TD Ameritrade Holding, Sr. Unscd. Notes 2.95 4/1/22 500,000 512,440 Toronto-Dominion Bank, Sr. Unscd. Bonds 2.63 9/10/18 750,000 758,894 Toronto-Dominion Bank, Sr. Unscd. Notes 2.50 12/14/20 500,000 507,978 Toyota Motor Credit, Sr. Unscd. Bonds 1.70 2/19/19 500,000 501,345 Toyota Motor Credit, Sr. Unscd. Notes 2.15 3/12/20 500,000 504,116 Toyota Motor Credit, Sr. Unscd. Notes 2.63 1/10/23 1,000,000 1,011,011 Travelers Cos., Sr. Unscd. Notes 3.90 11/1/20 500,000 529,315 Trinity Acquisition, Gtd. Notes 3.50 9/15/21 500,000 513,924 U.S. Bancorp, Sr. Unscd. Notes 3.00 3/15/22 900,000 927,913 Visa, Sr. Unscd. Notes 2.20 12/14/20 400,000 404,317 Visa, Sr. Unscd. Notes 4.15 12/14/35 270,000 294,233 Visa, Sr. Unscd. Notes 4.30 12/14/45 200,000 220,274 Wells Fargo & Co., Sr. Unscd. Notes 2.15 1/15/19 1,250,000 1,258,826 Wells Fargo & Co., Sr. Unscd. Notes 2.10 7/26/21 620,000 613,636 Wells Fargo & Co., Sr. Unscd. Notes 3.07 1/24/23 470,000 478,176 Wells Fargo & Co., Sr. Unscd. Notes 3.55 9/29/25 500,000 514,984 Wells Fargo & Co., Sr. Unscd. Notes 3.00 4/22/26 1,000,000 985,591 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.5% (continued) Wells Fargo & Co., Sub. Notes 4.10 6/3/26 500,000 522,622 Wells Fargo & Co., Sub. Notes 4.65 11/4/44 1,000,000 1,068,113 Wells Fargo & Co., Sub. Notes, Ser. M 3.45 2/13/23 500,000 515,291 Wells Fargo Bank, Sr. Unscd. Notes 2.15 12/6/19 500,000 503,846 Westpac Banking, Sr. Unscd. Notes 2.60 11/23/20 1,000,000 1,014,767 Westpac Banking, Sr. Unscd. Notes 2.85 5/13/26 200,000 196,612 Westpac Banking, Sr. Unscd. Notes 2.70 8/19/26 500,000 483,271 XLIT, Gtd. Notes 6.38 11/15/24 700,000 835,264 Foreign/Governmental - 4.9% African Development Bank, Sr. Unscd. Notes 1.38 2/12/20 500,000 497,118 African Development Bank, Sr. Unscd. Notes 2.38 9/23/21 500,000 510,264 AID-Israel, Gtd. Bonds 5.50 9/18/23 450,000 535,355 Asian Development Bank, Sr. Unscd. Notes 1.88 10/23/18 1,000,000 1,006,076 Asian Development Bank, Sr. Unscd. Notes 1.88 4/12/19 1,000,000 1,006,837 Asian Development Bank, Sr. Unscd. Notes 1.75 6/8/21 500,000 498,547 Asian Development Bank, Sr. Unscd. Notes 2.00 1/22/25 1,000,000 982,226 Canadian Government, Sr. Unscd. Bonds 1.63 2/27/19 500,000 502,012 Chilean Government, Sr. Unscd. Notes 3.13 3/27/25 500,000 508,750 Colombian Government, Sr. Unscd. Bonds 5.00 6/15/45 500,000 509,750 Colombian Government, Sr. Unscd. Notes 7.38 3/18/19 500,000 543,750 Colombian Government, Sr. Unscd. Notes 3.88 4/25/27 500,000 506,625 Corporacion Andina de Fomento, Sr. Unscd. Notes 8.13 6/4/19 1,000,000 1,111,010 Council Of Europe Development Bank, Sr. Unscd. Notes 1.75 11/14/19 500,000 501,978 Development Bank of Japan, Sr. Unscd. Notes 2.00 10/19/21 500,000 489,590 Ecopetrol, Sr. Unscd. Notes 7.38 9/18/43 600,000 662,250 European Bank for Reconstruction and Development, Sr. Unscd. Bonds 1.75 11/26/19 1,000,000 1,003,338 European Bank for Reconstruction and Development, Sr. Unscd. Notes 1.75 6/14/19 500,000 500,569 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.9% (continued) European Investment Bank, Sr. Unscd. Bonds 2.88 9/15/20 1,000,000 1,034,561 European Investment Bank, Sr. Unscd. Notes 1.88 3/15/19 1,000,000 1,006,478 European Investment Bank, Sr. Unscd. Notes 1.25 5/15/19 560,000 557,669 European Investment Bank, Sr. Unscd. Notes 1.75 6/17/19 1,500,000 1,506,909 European Investment Bank, Sr. Unscd. Notes 2.00 3/15/21 1,000,000 1,006,032 European Investment Bank, Sr. Unscd. Notes 2.25 3/15/22 500,000 505,742 European Investment Bank, Sr. Unscd. Notes 1.88 2/10/25 1,000,000 969,194 European Investment Bank, Sr. Unscd. Notes 2.38 5/24/27 500,000 496,468 Export Development Canada, Sr. Unscd. Bonds 1.75 8/19/19 400,000 402,053 Export-Import Bank of Korea, Sr. Unscd. Bonds 2.88 9/17/18 1,000,000 1,009,443 Export-Import Bank of Korea, Sr. Unscd. Notes 1.88 10/21/21 500,000 486,685 Export-Import Bank of Korea, Sr. Unscd. Notes 4.00 1/14/24 500,000 530,064 Finnish Government, Sr. Unscd. Bonds 6.95 2/15/26 25,000 31,995 FMS Wertmanagement, Gov't Gtd. Notes 1.75 3/17/20 750,000 751,830 Hungarian Government, Sr. Unscd. Notes 6.38 3/29/21 500,000 564,178 Hungarian Government, Sr. Unscd. Notes 7.63 3/29/41 500,000 760,291 Inter-American Development Bank, Sr. Unscd. Notes 3.88 9/17/19 1,000,000 1,048,759 Inter-American Development Bank, Sr. Unscd. Notes 2.13 1/18/22 370,000 373,339 Inter-American Development Bank, Sr. Unscd. Notes 2.13 1/15/25 1,000,000 991,315 Inter-American Development Bank, Unscd. Notes 4.25 9/10/18 540,000 556,914 Inter-American Development Bank, Unscd. Notes 1.63 5/12/20 400,000 399,767 International Bank for Reconstruction and Development, Sr. Unscd. Bonds 7.63 1/19/23 700,000 897,835 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.88 3/15/19 500,000 503,264 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.88 10/7/19 500,000 503,729 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.38 9/20/21 430,000 420,892 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.88 10/7/22 350,000 347,772 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.9% (continued) International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.75 4/19/23 1,000,000 976,553 International Bank for Reconstruction and Development, Sr. Unscd. Notes 2.50 7/29/25 1,000,000 1,004,493 International Bank for Reconstruction and Development, Unscd. Notes 2.00 1/26/22 620,000 621,923 International Finance, Sr. Unscd. Bonds 1.63 7/16/20 200,000 199,846 International Finance, Sr. Unscd. Notes 1.75 9/4/18 1,000,000 1,004,073 Italian Government, Sr. Unscd. Notes 6.88 9/27/23 750,000 896,250 Japan Bank for International Cooperation, Gtd. Bonds 1.88 7/21/26 500,000 465,744 Japan Bank for International Cooperation, Gtd. Notes 1.88 4/20/21 490,000 484,281 Japan Bank for International Cooperation, Gtd. Notes 2.75 1/21/26 1,500,000 1,505,154 KFW, Gov't Gtd. Bonds 4.00 1/27/20 1,000,000 1,058,535 KFW, Gov't Gtd. Bonds 2.13 6/15/22 320,000 321,784 KFW, Gov't Gtd. Bonds 0.00 6/29/37 250,000 c 138,854 KFW, Gov't Gtd. Notes 1.13 11/16/18 1,000,000 996,725 KFW, Gov't Gtd. Notes 4.88 6/17/19 1,000,000 1,061,737 KFW, Gov't Gtd. Notes 1.25 9/30/19 650,000 645,939 KFW, Gov't Gtd. Notes 1.63 3/15/21 1,900,000 1,889,466 KFW, Gov't Gtd. Notes 1.50 6/15/21 765,000 755,200 KFW, Gov't Gtd. Notes 2.13 3/7/22 620,000 624,698 KFW, Gov't Gtd. Notes 2.00 5/2/25 1,100,000 1,077,627 Korea Development Bank, Sr. Unscd. Notes 2.88 8/22/18 500,000 505,582 Landwirtschaftliche Rentenbank, Gov't Gtd. Notes 1.88 9/17/18 500,000 502,744 Landwirtschaftliche Rentenbank, Gov't Gtd. Notes 2.38 6/10/25 500,000 502,110 Mexican Government, Sr. Unscd. Notes 3.63 3/15/22 500,000 524,000 Mexican Government, Sr. Unscd. Notes 3.60 1/30/25 250,000 255,500 Mexican Government, Sr. Unscd. Notes 4.15 3/28/27 345,000 360,611 Mexican Government, Sr. Unscd. Notes 5.55 1/21/45 850,000 964,537 Mexican Government, Sr. Unscd. Notes 4.60 1/23/46 1,000,000 992,750 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.9% (continued) OeKB, Gov't Gtd. Notes 1.63 3/12/19 500,000 500,664 OeKB, Gov't Gtd. Notes 1.50 10/21/20 1,280,000 1,268,677 Panamanian Government, Sr. Unscd. Bonds 5.20 1/30/20 200,000 216,500 Panamanian Government, Sr. Unscd. Bonds 6.70 1/26/36 400,000 523,400 Peruvian Government, Sr. Unscd. Bonds 7.35 7/21/25 500,000 658,125 Peruvian Government, Sr. Unscd. Bonds 6.55 3/14/37 370,000 493,025 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 500,000 534,150 Petroleos Mexicanos, Gtd. Bonds 5.50 6/27/44 500,000 461,225 Petroleos Mexicanos, Gtd. Notes 6.00 3/5/20 500,000 540,570 Petroleos Mexicanos, Gtd. Notes 4.88 1/18/24 500,000 518,100 Petroleos Mexicanos, Gtd. Notes 6.50 3/13/27 190,000 d 209,428 Petroleos Mexicanos, Gtd. Notes 6.50 3/13/27 380,000 d 418,855 Petroleos Mexicanos, Gtd. Notes 5.63 1/23/46 750,000 694,200 Petroleos Mexicanos, Gtd. Notes 6.75 9/21/47 250,000 d 263,800 Philippine Government, Sr. Unscd. Bonds 10.63 3/16/25 800,000 1,228,916 Philippine Government, Sr. Unscd. Bonds 5.00 1/13/37 500,000 593,518 Philippine Government, Sr. Unscd. Bonds 3.70 2/2/42 400,000 401,136 Polish Government, Sr. Unscd. Notes 6.38 7/15/19 950,000 1,035,489 Polish Government, Sr. Unscd. Notes 5.00 3/23/22 650,000 720,639 Province of Alberta Canada, Sr. Unscd. Notes 1.90 12/6/19 1,000,000 1,002,756 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 6.50 1/15/26 925,000 1,171,176 Province of Manitoba Canada, Unscd. Debs. 8.88 9/15/21 450,000 563,760 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 2,300,000 2,410,418 Province of Quebec Canada, Bonds, Ser. NJ 7.50 7/15/23 200,000 252,519 Province of Quebec Canada, Sr. Unscd. Debs., Ser. PD 7.50 9/15/29 550,000 786,047 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 500,000 544,400 Swedish Export Credit, Sr. Unscd. Notes 1.88 6/17/19 400,000 402,198 Uruguayan Government, Sr. Unscd. Bonds 7.63 3/21/36 300,000 411,900 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.9% (continued) Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 750,000 b 819,375 Health Care - 2.9% Abbott Laboratories, Sr. Unscd. Notes 2.90 11/30/21 600,000 611,660 Abbott Laboratories, Sr. Unscd. Notes 3.25 4/15/23 500,000 512,790 Abbott Laboratories, Sr. Unscd. Notes 3.75 11/30/26 540,000 557,856 Abbott Laboratories, Sr. Unscd. Notes 4.90 11/30/46 250,000 277,438 AbbVie, Sr. Unscd. Notes 2.90 11/6/22 1,000,000 1,019,727 AbbVie, Sr. Unscd. Notes 3.60 5/14/25 170,000 175,882 AbbVie, Sr. Unscd. Notes 4.30 5/14/36 235,000 245,420 AbbVie, Sr. Unscd. Notes 4.45 5/14/46 660,000 691,452 Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 403,186 Aetna, Sr. Unscd. Notes 4.75 3/15/44 250,000 284,671 Allergan Funding, Gtd. Notes 3.00 3/12/20 795,000 813,974 Allergan Funding, Gtd. Notes 4.75 3/15/45 400,000 438,392 Allergan Funding, Sr. Unscd. Notes 3.80 3/15/25 500,000 521,810 Amgen, Sr. Unscd. Notes 4.10 6/15/21 500,000 532,641 Amgen, Sr. Unscd. Notes 2.60 8/19/26 1,000,000 959,783 Amgen, Sr. Unscd. Notes 4.66 6/15/51 671,000 733,103 Anthem, Sr. Unscd. Notes 3.30 1/15/23 500,000 517,691 AstraZeneca, Sr. Unscd. Notes 2.38 11/16/20 350,000 354,726 AstraZeneca, Sr. Unscd. Notes 3.38 11/16/25 285,000 293,105 AstraZeneca, Sr. Unscd. Notes 4.38 11/16/45 205,000 217,335 Baxalta, Gtd. Notes 5.25 6/23/45 350,000 407,778 Baxalta, Sr. Unscd. Notes 2.88 6/23/20 240,000 245,272 Becton Dickinson, Sr. Unscd. Notes 3.13 11/8/21 500,000 511,712 Becton Dickinson, Sr. Unscd. Notes 3.73 12/15/24 386,000 398,122 Biogen, Sr. Unscd. Notes 4.05 9/15/25 500,000 536,098 Biogen, Sr. Unscd. Notes 5.20 9/15/45 240,000 276,986 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.9% (continued) Boston Scientific, Sr. Unscd. Notes 6.00 1/15/20 500,000 545,997 Bristol-Myers Squibb, Sr. Unscd. Notes 2.00 8/1/22 750,000 745,197 Cardinal Health, Sr. Unscd. Notes 3.20 3/15/23 300,000 306,905 Cardinal Health, Sr. Unscd. Notes 3.41 6/15/27 400,000 404,708 Cardinal Health, Sr. Unscd. Notes 4.60 3/15/43 300,000 318,912 Celgene, Sr. Unscd. Notes 2.25 5/15/19 500,000 504,336 Celgene, Sr. Unscd. Notes 3.88 8/15/25 190,000 201,802 Celgene, Sr. Unscd. Notes 5.00 8/15/45 450,000 514,460 Cigna, Sr. Unscd. Notes 4.50 3/15/21 650,000 696,396 Danaher, Sr. Unscd. Notes 4.38 9/15/45 250,000 274,696 Dignity Health, Scd. Bonds 2.64 11/1/19 300,000 304,071 Dignity Health, Scd. Bonds 5.27 11/1/64 304,000 322,046 Eli Lilly & Co., Sr. Unscd. Notes 3.10 5/15/27 500,000 508,969 Eli Lilly & Co., Sr. Unscd. Notes 5.55 3/15/37 200,000 251,012 Express Scripts Holdings, Gtd. Notes 3.40 3/1/27 500,000 493,815 Express Scripts Holdings, Gtd. Notes 4.80 7/15/46 500,000 524,637 Gilead Sciences, Sr. Unscd. Notes 1.85 9/4/18 1,000,000 1,003,810 Gilead Sciences, Sr. Unscd. Notes 4.50 4/1/21 500,000 540,969 Gilead Sciences, Sr. Unscd. Notes 4.60 9/1/35 190,000 207,549 Gilead Sciences, Sr. Unscd. Notes 4.80 4/1/44 500,000 553,575 Gilead Sciences, Sr. Unscd. Notes 4.15 3/1/47 220,000 222,737 Glaxosmithkline Capital, Gtd. Notes 2.85 5/8/22 500,000 514,729 GlaxoSmithKline Capital, Gtd. Notes 2.80 3/18/23 300,000 306,981 Humana, Sr. Unscd. Notes 3.85 10/1/24 500,000 526,593 Johnson & Johnson, Sr. Unscd. Debs. 4.95 5/15/33 170,000 204,785 Johnson & Johnson, Sr. Unscd. Notes 1.65 3/1/21 525,000 522,032 Johnson & Johnson, Sr. Unscd. Notes 2.45 3/1/26 380,000 374,292 Johnson & Johnson, Sr. Unscd. Notes 3.75 3/3/47 350,000 364,716 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.9% (continued) Kaiser Foundation Hospitals, Gtd. Notes 3.15 5/1/27 500,000 504,612 Laboratory Corp of America Holdings, Sr. Unscd. Notes 4.00 11/1/23 400,000 421,202 McKesson, Sr. Unscd. Notes 4.75 3/1/21 500,000 539,117 Medtronic, Gtd. Notes 3.50 3/15/25 1,050,000 1,102,298 Medtronic, Gtd. Notes 4.63 3/15/44 600,000 676,436 Memorial Sloan-Kettering Cancer Center, Sr. Unscd. Notes 4.20 7/1/55 200,000 205,133 Merck & Co., Gtd. Notes 6.75 12/1/33 680,000 a 905,951 Merck & Co., Sr. Unscd. Notes 2.75 2/10/25 500,000 502,728 Mylan, Gtd. Notes 3.15 6/15/21 430,000 439,478 Mylan, Gtd. Notes 5.40 11/29/43 300,000 329,280 Northwell Healthcare, Scd. Notes 3.98 11/1/46 250,000 238,113 Novartis Capital, Gtd. Notes 4.40 5/6/44 640,000 718,136 Perrigo Finance Unlimited, Gtd. Notes 4.38 3/15/26 200,000 207,489 Pfizer, Sr. Unscd. Notes 2.10 5/15/19 250,000 252,657 Pfizer, Sr. Unscd. Notes 1.95 6/3/21 355,000 355,546 Pfizer, Sr. Unscd. Notes 2.75 6/3/26 470,000 467,693 Pfizer, Sr. Unscd. Notes 3.00 12/15/26 250,000 253,600 Pfizer, Sr. Unscd. Notes 4.13 12/15/46 300,000 320,669 Providence St. Joseph Health Obligated Group, Unscd. Notes, Ser. I 3.74 10/1/47 250,000 238,895 Quest Diagnostics, Sr. Unscd. Notes 3.50 3/30/25 500,000 510,821 Sanofi, Sr. Unscd. Notes 4.00 3/29/21 550,000 586,275 Shire Acquisitions Investments Ireland, Gtd. Notes 1.90 9/23/19 500,000 499,777 Stryker, Sr. Unscd. Bonds 4.38 5/15/44 250,000 258,394 Stryker, Sr. Unscd. Notes 3.50 3/15/26 250,000 259,349 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 5,000 b 5,957 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 500,000 502,297 Teva Pharmaceutical Finance IV, Gtd. Notes 3.65 11/10/21 500,000 519,475 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.9% (continued) Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 500,000 b 479,146 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 4.10 10/1/46 250,000 b 228,642 Thermo Fisher Scientific, Sr. Unscd. Notes 5.30 2/1/44 500,000 590,941 Trinity Health, Scd. Bonds 4.13 12/1/45 400,000 400,188 UnitedHealth Group, Sr. Unscd. Notes 2.88 12/15/21 350,000 359,330 UnitedHealth Group, Sr. Unscd. Notes 3.75 7/15/25 330,000 351,211 UnitedHealth Group, Sr. Unscd. Notes 3.45 1/15/27 500,000 518,930 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 410,000 591,009 UnitedHealth Group, Sr. Unscd. Notes 4.75 7/15/45 280,000 325,530 Wyeth, Gtd. Notes 6.50 2/1/34 200,000 268,358 Zimmer Biomet Holdings, Sr. Unscd. Notes 3.55 4/1/25 250,000 253,478 Industrials - 1.7% 3M, Sr. Unscd. Notes 2.25 9/19/26 500,000 478,039 3M, Sr. Unscd. Notes 5.70 3/15/37 400,000 509,044 American Airlines 16-1 AA PTT, Scd. Notes 3.58 7/15/29 518,618 532,232 Boeing, Sr. Unscd. Notes 6.00 3/15/19 600,000 641,028 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.00 12/15/25 100,000 128,336 Burlington Northern Santa Fe, Sr. Unscd. Debs. 6.15 5/1/37 650,000 853,564 Burlington Northern Santa Fe, Sr. Unscd. Debs. 4.55 9/1/44 300,000 334,646 Burlington Northern Santa Fe, Sr. Unscd. Notes 3.05 3/15/22 200,000 207,127 Canadian Pacific Railway, Sr. Unscd. Notes 6.13 5/15/45 220,000 277,803 Caterpillar, Sr. Unscd. Bonds 6.05 8/15/36 237,000 305,457 Caterpillar, Sr. Unscd. Notes 2.60 6/26/22 800,000 812,553 Caterpillar, Sr. Unscd. Notes 4.30 5/15/44 500,000 b 539,731 CSX, Sr. Unscd. Notes 3.70 11/1/23 500,000 530,035 CSX, Sr. Unscd. Notes 4.50 8/1/54 500,000 516,799 Eaton, Gtd. Notes 4.15 11/2/42 400,000 414,534 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Industrials - 1.7% (continued) Ecolab, Sr. Unscd. Notes 4.35 12/8/21 500,000 544,898 Ecolab, Sr. Unscd. Notes 2.70 11/1/26 500,000 488,109 Emerson Electric, Sr. Unscd. Notes 2.63 2/15/23 260,000 263,435 FedEx, Gtd. Notes 2.30 2/1/20 500,000 504,829 FedEx, Gtd. Notes 4.00 1/15/24 250,000 268,796 FedEx, Gtd. Notes 4.75 11/15/45 400,000 437,611 Fortive, Sr. Unscd. Notes 2.35 6/15/21 250,000 249,392 General Electric, Sr. Unscd. Notes 4.50 3/11/44 500,000 556,410 Illinois Tool Works, Sr. Unscd. Notes 3.90 9/1/42 500,000 515,055 Ingersoll-Rand Global Holding, Gtd. Notes 2.88 1/15/19 225,000 228,202 Johnson Controls International, Sr. Unscd. Notes 5.13 9/14/45 100,000 116,353 Kansas City Southern, Gtd. Notes 4.95 8/15/45 300,000 333,516 Keysight Technologies, Gtd. Notes 3.30 10/30/19 500,000 509,138 Lockheed Martin, Sr. Unscd. Bonds 3.60 3/1/35 500,000 494,525 Lockheed Martin, Sr. Unscd. Notes 2.50 11/23/20 420,000 427,804 Lockheed Martin, Sr. Unscd. Notes 3.55 1/15/26 235,000 245,557 Lockheed Martin, Sr. Unscd. Notes 4.07 12/15/42 500,000 518,241 Norfolk Southern, Sr. Unscd. Bonds, Ser. WI 4.84 10/1/41 350,000 395,807 Norfolk Southern, Sr. Unscd. Notes 3.85 1/15/24 300,000 319,379 Northrop Grumman, Sr. Unscd. Notes 3.50 3/15/21 500,000 523,576 Northrop Grumman Systems, Gtd. Notes 7.75 2/15/31 500,000 719,108 Raytheon, Sr. Unscd. Debs. 7.20 8/15/27 150,000 202,395 Republic Services, Sr. Unscd. Notes 5.25 11/15/21 500,000 556,302 Rockwell Automation, Sr. Unscd. Notes 2.05 3/1/20 500,000 501,259 Roper Technologies, Sr. Unscd. Notes 3.80 12/15/26 500,000 516,632 S&P Global, Gtd. Notes 4.40 2/15/26 230,000 249,002 Stanford Unversity, Unscd. Bonds 3.65 5/1/48 30,000 31,097 Textron, Sr. Unscd. Notes 4.00 3/15/26 500,000 524,128 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Industrials - 1.7% (continued) Total System Services, Sr. Unscd. Notes 4.80 4/1/26 500,000 549,657 Union Pacific, Sr. Unscd. Notes 2.75 4/15/23 400,000 407,165 Union Pacific, Sr. Unscd. Notes 4.82 2/1/44 325,000 377,170 United Airlines 2013-1 PTT, Pass Thru Certs., Ser.A 4.30 2/15/27 877,240 932,067 United Parcel Service, Sr. Unscd. Notes 3.13 1/15/21 1,000,000 1,042,937 United Technologies, Sr. Unscd. Notes 2.30 5/4/22 400,000 401,718 United Technologies, Sr. Unscd. Notes 3.10 6/1/22 600,000 623,454 United Technologies, Sr. Unscd. Notes 3.13 5/4/27 110,000 111,497 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 66,253 United Technologies, Sr. Unscd. Notes 5.70 4/15/40 300,000 377,710 United Technologies, Sr. Unscd. Notes 4.50 6/1/42 380,000 415,693 Waste Management, Gtd. Notes 3.50 5/15/24 500,000 520,410 Xylem, Sr. Unscd. Notes 4.88 10/1/21 21,000 22,908 Xylem, Sr. Unscd. Notes 4.38 11/1/46 250,000 259,940 Information Technology - 2.0% Adobe Systems, Sr. Unscd. Notes 3.25 2/1/25 500,000 517,124 Alphabet, Sr. Unscd. Notes 3.63 5/19/21 300,000 319,455 Alphabet, Sr. Unscd. Notes 2.00 8/15/26 300,000 283,565 Apple, Sr. Unscd. Notes 1.90 2/7/20 300,000 301,755 Apple, Sr. Unscd. Notes 2.00 5/6/20 510,000 513,891 Apple, Sr. Unscd. Notes 2.85 5/6/21 800,000 824,776 Apple, Sr. Unscd. Notes 2.50 2/9/22 300,000 304,370 Apple, Sr. Unscd. Notes 2.30 5/11/22 210,000 210,835 Apple, Sr. Unscd. Notes 3.45 5/6/24 500,000 524,938 Apple, Sr. Unscd. Notes 3.20 5/13/25 925,000 950,471 Apple, Sr. Unscd. Notes 3.35 2/9/27 500,000 514,328 Apple, Sr. Unscd. Notes 3.20 5/11/27 200,000 203,188 Apple, Sr. Unscd. Notes 4.45 5/6/44 500,000 551,761 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Information Technology - 2.0% (continued) Apple, Sr. Unscd. Notes 4.25 2/9/47 300,000 320,629 Applied Materials, Sr. Unscd. Notes 3.90 10/1/25 500,000 536,425 Arrow Electronics, Sr. Unscd. Notes 4.50 3/1/23 500,000 531,386 Autodesk, Sr. Unscd. Notes 4.38 6/15/25 250,000 266,802 Baidu, Sr. Unscd. Notes 2.75 6/9/19 750,000 759,759 Broadcom, Gtd. Notes 3.00 1/15/22 760,000 d 771,547 Broadcom, Gtd. Notes 3.88 1/15/27 690,000 d 709,760 Dell International, Sr. Scd. Notes 3.48 6/1/19 420,000 d 430,117 Dell International, Sr. Scd. Notes 6.02 6/15/26 450,000 d 503,348 Dell International, Sr. Scd. Notes 8.35 7/15/46 260,000 d 341,479 eBay, Sr. Unscd. Notes 4.00 7/15/42 350,000 307,524 Fidelity National Information Services, Sr. Unscd. Bonds 3.00 8/15/26 500,000 491,006 Harris, Sr. Unscd. Notes 5.05 4/27/45 350,000 397,085 Hewlett Packard Enterprise, Sr. Unscd. Notes 5.15 10/15/25 500,000 a 530,297 Hewlett Packard Enterprise, Sr. Unscd. Notes 6.60 10/15/45 210,000 a 225,915 HP, Sr. Unscd. Notes 4.38 9/15/21 250,000 266,951 HP, Sr. Unscd. Notes 6.00 9/15/41 200,000 214,578 Intel, Sr. Unscd. Notes 3.30 10/1/21 850,000 892,681 Intel, Sr. Unscd. Notes 3.10 7/29/22 300,000 310,814 Intel, Sr. Unscd. Notes 3.15 5/11/27 110,000 111,442 Intel, Sr. Unscd. Notes 4.10 5/19/46 500,000 520,932 Intel, Sr. Unscd. Notes 4.10 5/11/47 80,000 83,508 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 343,578 International Business Machines, Sr. Unscd. Notes 3.38 8/1/23 500,000 522,340 International Business Machines, Sr. Unscd. Notes 3.45 2/19/26 230,000 236,330 International Business Machines, Sr. Unscd. Notes 5.60 11/30/39 605,000 748,227 Microsoft, Sr. Unscd. Bonds 2.40 8/8/26 765,000 739,855 Microsoft, Sr. Unscd. Notes 4.20 6/1/19 500,000 524,173 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Information Technology - 2.0% (continued) Microsoft, Sr. Unscd. Notes 1.55 8/8/21 575,000 566,312 Microsoft, Sr. Unscd. Notes 2.40 2/6/22 780,000 790,601 Microsoft, Sr. Unscd. Notes 4.10 2/6/37 480,000 518,919 Microsoft, Sr. Unscd. Notes 5.20 6/1/39 688,000 838,308 Microsoft, Sr. Unscd. Notes 3.75 2/12/45 1,000,000 999,601 Microsoft, Sr. Unscd. Notes 4.45 11/3/45 411,000 456,693 Microsoft, Sr. Unscd. Notes 4.75 11/3/55 135,000 156,554 Microsoft, Sr. Unscd. Notes 4.50 2/6/57 160,000 178,452 Moody's, Sr. Unscd. Notes 2.75 7/15/19 500,000 508,307 NVIDIA, Sr. Unscd. Notes 2.20 9/16/21 500,000 498,385 Oracle, Sr. Unscd. Notes 5.00 7/8/19 450,000 479,174 Oracle, Sr. Unscd. Notes 2.50 10/15/22 500,000 505,945 Oracle, Sr. Unscd. Notes 3.40 7/8/24 500,000 521,776 Oracle, Sr. Unscd. Notes 3.90 5/15/35 480,000 499,977 Oracle, Sr. Unscd. Notes 3.85 7/15/36 500,000 520,904 Oracle, Sr. Unscd. Notes 4.38 5/15/55 280,000 298,735 Qualcomm, Sr. Unscd. Notes 2.25 5/20/20 500,000 505,940 Qualcomm, Sr. Unscd. Notes 3.25 5/20/27 210,000 211,814 Qualcomm, Sr. Unscd. Notes 4.65 5/20/35 140,000 154,688 Qualcomm, Sr. Unscd. Notes 4.80 5/20/45 210,000 232,483 Qualcomm, Sr. Unscd. Notes 4.30 5/20/47 120,000 123,946 Seagate HDD, Gtd. Bonds 4.75 6/1/23 400,000 398,750 Xilinx, Sr. Unscd. Notes 3.00 3/15/21 500,000 511,278 Materials - .8% Agrium, Sr. Unscd. Debs. 5.25 1/15/45 500,000 569,436 Barrick PD Australia Finance, Gtd. Notes 5.95 10/15/39 400,000 488,872 BHP Billiton Finance USA, Gtd. Notes 4.13 2/24/42 500,000 521,491 Celanese US Holdings, Gtd. Notes 4.63 11/15/22 350,000 380,983 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Materials - .8% (continued) Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 775,000 824,149 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 2.80 2/15/23 500,000 508,094 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 4.15 2/15/43 300,000 304,964 Eastman Chemical, Sr. Unscd. Notes 3.80 3/15/25 378,000 390,217 Goldcorp, Sr. Unscd. Notes 3.63 6/9/21 500,000 519,423 International Paper, Sr. Unscd. Notes 3.65 6/15/24 400,000 414,384 International Paper, Sr. Unscd. Notes 4.40 8/15/47 500,000 505,636 LYB International Finance, Gtd. Notes 4.00 7/15/23 350,000 374,122 Methanex, Sr. Unscd. Notes 3.25 12/15/19 465,000 470,302 Monsanto, Sr. Unscd. Notes 2.13 7/15/19 500,000 502,559 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 300,000 316,711 Newmont Mining, Gtd. Notes 6.25 10/1/39 126,000 158,947 Nucor, Sr. Unscd. Notes 6.40 12/1/37 500,000 651,986 Owens Corning, Gtd. Notes 7.25 12/1/36 137,000 a 177,374 Potash Corp of Saskatchewan, Sr. Unscd. Bonds 3.63 3/15/24 500,000 510,294 Praxair, Sr. Unscd. Notes 2.45 2/15/22 600,000 604,867 Rio Tinto Alcan, Sr. Unscd. Debs. 7.25 3/15/31 350,000 456,651 Rio Tinto Finance USA, Gtd. Notes 5.20 11/2/40 300,000 357,556 Sherwin-Williams, Sr. Unscd. Notes 4.50 6/1/47 100,000 106,121 Southern Copper, Sr. Unscd. Notes 5.25 11/8/42 500,000 518,627 Vale Canada, Sr. Unscd. Bonds 7.20 9/15/32 100,000 110,000 Vale Overseas, Gtd. Notes 6.88 11/21/36 550,000 614,625 Municipal Bonds - .6% American Municipal Power Inc., Combined Hydroelectic Projects Revenue (Build America Bonds) 8.08 2/15/50 100,000 165,722 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Build America Bonds) 6.26 4/1/49 300,000 436,713 California, GO (Various Purpose) 7.50 4/1/34 500,000 729,470 California, GO (Various Purpose) 7.55 4/1/39 600,000 926,064 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds - .6% (continued) Illinois, GO (Pension Funding Series) 5.10 6/1/33 1,130,000 1,134,147 Los Angeles Unified School District, GO (Build America Bonds) 5.75 7/1/34 350,000 447,528 Metropolitan Transportation Authority, Dedicated Tax Funds Bonds 7.34 11/15/39 300,000 448,071 Municipal Electric Authority of Georgia, GO (Plant Vogtle Units 3 and 4 Project J Bonds) (Build America Bonds) 6.64 4/1/57 350,000 450,149 New Jersey Economic Development Authority, State Pension Funding Bonds (Insured; National Public Finance Guarantee Corp.) 7.43 2/15/29 500,000 614,525 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.41 1/1/40 400,000 606,032 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 5.95 6/15/42 545,000 743,075 Ohio State University, General Receipts Bonds (Multiyear Debt Issuance Program) 3.80 12/1/46 500,000 511,615 Port Authority of New York and New Jersey, (Consolidated Bonds, 165th Series) 5.65 11/1/40 480,000 602,578 Port Authority of New York and New Jersey, (Consolidated Bonds, 192nd Series) 4.81 10/15/65 300,000 343,686 San Diego County Water Authority Financing Agency, Water Revenue (Build America Bonds) 6.14 5/1/49 300,000 404,262 State of Connecticut, GO (Teachers' Retirement Fund) 5.85 3/15/32 200,000 236,500 Real Estate - .9% Alexandria Real Estate Equities, Gtd. Notes 2.75 1/15/20 500,000 505,367 American Tower, Sr. Unscd. Notes 3.40 2/15/19 580,000 593,156 AvalonBay Communities, Sr. Unscd. Notes 4.20 12/15/23 400,000 429,993 Boston Properties, Sr. Unscd. Bonds 5.63 11/15/20 700,000 770,871 Brookfield Asset Management, Sr. Unscd. Notes 4.00 1/15/25 250,000 256,868 CBL & Associates, Gtd. Notes 5.25 12/1/23 200,000 197,502 Crown Castle International, Sr. Unscd. Notes 3.70 6/15/26 430,000 436,532 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 302,027 DDR, Sr. Unscd. Notes 3.38 5/15/23 500,000 487,365 Duke Realty, Sr. Unscd. Notes 3.75 12/1/24 400,000 414,751 ERP Operating, Sr. Unscd. Notes 2.38 7/1/19 500,000 504,623 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Real Estate - .9% (continued) Federal Realty Investment Trust, Sr. Unscd. Notes 4.50 12/1/44 400,000 417,266 HCP, Sr. Unscd. Notes 4.25 11/15/23 400,000 425,212 HCP, Sr. Unscd. Notes 6.75 2/1/41 300,000 388,780 Host Hotels & Resorts, Sr. Unscd. Notes 6.00 10/1/21 500,000 558,809 Kimco Realty, Sr. Unscd. Notes 3.20 5/1/21 250,000 255,653 Kimco Realty, Sr. Unscd. Notes 3.13 6/1/23 250,000 251,392 Mid-America Apartments, Sr. Unscd. Notes 4.30 10/15/23 400,000 425,776 National Retail Properties, Sr. Unscd. Notes 3.90 6/15/24 500,000 516,371 Realty Income, Sr. Unscd. Notes 3.88 7/15/24 500,000 517,642 Simon Property Group, Sr. Unscd. Notes 2.50 7/15/21 750,000 756,125 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 150,000 201,761 Ventas Realty, Gtd. Notes 2.70 4/1/20 1,000,000 1,010,550 Weingarten Realty Investors, Sr. Unscd. Notes 3.38 10/15/22 250,000 255,487 Welltower, Sr. Unscd. Notes 4.95 1/15/21 600,000 648,238 Weyerhaeuser, Sr. Unscd. Debs. 7.38 3/15/32 500,000 694,602 Telecommunications - 1.5% America Movil, Gtd. Notes 6.38 3/1/35 100,000 125,364 America Movil, Gtd. Notes 6.13 3/30/40 350,000 431,707 AT&T, Gtd. Notes 8.00 11/15/31 249,000 a 350,027 AT&T, Sr. Unscd. Bonds 2.80 2/17/21 490,000 498,314 AT&T, Sr. Unscd. Notes 2.30 3/11/19 1,000,000 1,007,444 AT&T, Sr. Unscd. Notes 3.00 2/15/22 495,000 501,518 AT&T, Sr. Unscd. Notes 3.00 6/30/22 500,000 506,527 AT&T, Sr. Unscd. Notes 2.85 2/14/23 500,000 501,286 AT&T, Sr. Unscd. Notes 3.40 8/14/24 300,000 300,749 AT&T, Sr. Unscd. Notes 4.25 3/1/27 360,000 370,992 AT&T, Sr. Unscd. Notes 3.90 8/14/27 500,000 500,651 AT&T, Sr. Unscd. Notes 4.50 5/15/35 500,000 488,968 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Telecommunications - 1.5% (continued) AT&T, Sr. Unscd. Notes 4.90 8/14/37 500,000 499,304 AT&T, Sr. Unscd. Notes 6.00 8/15/40 800,000 894,271 AT&T, Sr. Unscd. Notes 5.35 9/1/40 75,000 79,216 AT&T, Sr. Unscd. Notes 4.75 5/15/46 1,000,000 965,375 AT&T, Sr. Unscd. Notes 4.50 3/9/48 341,000 312,506 AT&T, Sr. Unscd. Notes 5.15 2/14/50 300,000 300,099 AT&T, Sr. Unscd. Notes 5.70 3/1/57 360,000 b 388,786 AT&T, Sr. Unscd. Notes 5.30 8/14/58 300,000 299,747 British Telecommunications, Sr. Unscd. Notes 9.38 12/15/30 175,000 a 267,760 Cisco Systems, Sr. Unscd. Notes 4.45 1/15/20 500,000 533,592 Cisco Systems, Sr. Unscd. Notes 2.95 2/28/26 500,000 501,213 Cisco Systems, Sr. Unscd. Notes 2.50 9/20/26 500,000 483,921 Cisco Systems, Sr. Unscd. Notes 5.50 1/15/40 250,000 312,457 Deutsche Telekom International Finance, Gtd. Bonds 8.25 6/15/30 300,000 a 447,136 Juniper Networks, Sr. Unscd. Notes 4.35 6/15/25 200,000 b 211,084 Koninklijke KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 345,842 Motorola Solutions, Sr. Unscd. Notes 3.50 9/1/21 500,000 515,947 Orange, Sr. Unscd. Notes 8.75 3/1/31 300,000 a 457,717 Qwest, Sr. Unscd. Debs. 6.88 9/15/33 275,000 273,078 Rogers Communications, Gtd. Notes 7.50 8/15/38 125,000 174,616 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 250,000 333,555 Telefonica Emisiones, Gtd. Notes 5.21 3/8/47 300,000 333,307 Verizon Communications, Sr. Unscd. Bonds 5.25 3/16/37 365,000 390,458 Verizon Communications, Sr. Unscd. Notes 3.45 3/15/21 750,000 778,088 Verizon Communications, Sr. Unscd. Notes 1.75 8/15/21 1,000,000 976,903 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 1,650,000 1,839,408 Verizon Communications, Sr. Unscd. Notes 3.85 11/1/42 500,000 430,366 Verizon Communications, Sr. Unscd. Notes 4.86 8/21/46 2,250,000 2,219,314 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Telecommunications - 1.5% (continued) Verizon Communications, Sr. Unscd. Notes 5.01 4/15/49 330,000 330,671 Verizon Communications, Sr. Unscd. Notes 5.01 8/21/54 90,000 88,126 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 250,000 306,317 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 170,677 U.S. Government Agencies - 2.1% Federal Home Loan Bank, Bonds 0.88 10/1/18 900,000 895,156 Federal Home Loan Bank, Bonds 1.75 12/14/18 2,000,000 2,011,048 Federal Home Loan Bank, Bonds 1.13 6/21/19 500,000 497,341 Federal Home Loan Bank, Bonds 0.88 8/5/19 1,000,000 989,684 Federal Home Loan Bank, Bonds 4.13 3/13/20 1,000,000 1,066,723 Federal Home Loan Bank, Bonds 5.63 6/11/21 1,200,000 1,374,312 Federal Home Loan Bank, Bonds 5.50 7/15/36 480,000 650,392 Federal Home Loan Mortgage Corp., Multifamily Structured Pass Through Certificates Ser. K039, Cl. A2 3.30 7/25/24 1,000,000 e 1,051,551 Federal Home Loan Mortgage Corp., Multifamily Structured Pass Through Certificates Ser. K047, Cl. A 3.33 5/25/25 1,500,000 a,e 1,578,794 Federal Home Loan Mortgage Corp., Multifamily Structured Pass Through Certificates Ser. K056, Cl. A2 2.53 5/25/26 1,300,000 e 1,283,102 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 1,600,000 e 1,662,931 Federal Home Loan Mortgage Corp., Notes 1.25 10/2/19 2,500,000 e 2,490,020 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 e 1,420,736 Federal Home Loan Mortgage Corp., Unscd. Notes 0.95 1/30/19 225,000 e 223,533 Federal National Mortgage Association, Notes 0.88 12/27/17 700,000 e 698,902 Federal National Mortgage Association, Notes 1.25 2/26/19 1,000,000 e 997,025 Federal National Mortgage Association, Notes 1.13 7/26/19 900,000 e 895,547 Federal National Mortgage Association, Notes 0.88 8/2/19 500,000 e 494,774 Federal National Mortgage Association, Notes 1.75 11/26/19 1,500,000 e 1,510,777 Federal National Mortgage Association, Notes 1.70 1/27/20 600,000 e 599,965 Federal National Mortgage Association, Notes 1.25 8/17/21 500,000 e 490,179 Federal National Mortgage Association, Notes 6.25 5/15/29 1,340,000 e 1,820,591 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies - 2.1% (continued) Federal National Mortgage Association, Notes 6.63 11/15/30 1,000,000 e 1,431,823 Federal National Mortgage Association, Notes 5.50 4/1/34 31,245 e 34,612 Federal National Mortgage Association, Notes 7.00 7/1/37 21,609 e 24,301 Federal National Mortgage Association, Notes. Ser.1 1.00 4/30/18 1,000,000 e 997,371 Financing (FICO), Scd. Bonds 8.60 9/26/19 40,000 45,987 Financing (FICO), Scd. Bonds, Ser. E 9.65 11/2/18 610,000 673,205 Tennessee Valley Authority, Sr. Unscd. Bonds 6.15 1/15/38 165,000 236,195 Tennessee Valley Authority, Sr. Unscd. Bonds 5.25 9/15/39 1,200,000 1,569,702 U.S. Government Agencies/Mortgage-Backed - 30.7% Federal Home Loan Mortgage Corp. 2.00% 100,000 e,f 98,336 2.50% 1,525,000 e,f 1,537,727 3.00% 9,700,000 e,f 9,745,856 3.50% 10,950,000 e,f 11,280,349 4.00% 2,850,000 e,f 3,000,840 4.50% 500,000 e,f 536,254 2.00%, 8/1/28-1/1/29 734,367 e 724,688 2.08%, 12/25/19 286,774 e 287,894 2.50%, 10/1/27-2/1/47 8,787,436 e 8,864,838 2.86%, 8/1/34 1,464 a,e 1,544 2.87%, 12/25/21 850,000 e 878,024 3.00%, 9/1/21-1/1/47 27,247,665 e 27,601,955 3.02%, 2/25/23 423,201 e 436,321 3.06%, 12/25/24 648,000 e 671,401 3.50%, 1/1/21-4/1/47 21,080,909 e 21,818,297 3.87%, 4/25/21 1,800,000 e 1,913,884 4.00%, 5/1/18-5/1/47 15,984,290 e 16,878,379 4.50%, 4/1/18-9/1/44 6,858,180 e 7,360,412 5.00%, 11/1/18-11/1/39 4,353,258 e 4,742,745 5.50%, 8/1/17-1/1/40 1,961,593 e 2,179,246 6.00%, 6/1/22-7/1/39 1,320,008 e 1,493,708 6.50%, 3/1/19-11/1/37 303,967 e 338,482 7.00%, 10/1/17-7/1/37 116,557 e 130,597 7.50%, 2/1/23-11/1/33 24,167 e 26,752 8.00%, 7/1/20-10/1/31 14,980 e 17,173 8.50%, 6/1/30 459 e 541 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 30.7% (continued) Federal National Mortgage Association 2.50% 4,450,000 e,f 4,487,199 3.00% 10,575,000 e,f 10,595,220 3.50% 18,550,000 e,f 19,098,023 4.00% 8,200,000 e,f 8,632,261 4.50% 750,000 e,f 804,627 2.00%, 7/1/28-3/1/32 1,585,142 e 1,564,790 2.50%, 7/1/27-2/1/47 9,869,576 e 9,934,762 2.60%, 4/25/23 1,026,768 a,e 1,036,548 3.00%, 10/1/26-5/1/47 43,866,445 e 44,429,130 3.34%, 11/1/35 88 a,e 93 3.50%, 8/1/25-12/1/46 31,762,419 e 32,860,745 3.66%, 11/25/20 790,160 e 817,182 3.72%, 6/1/35 229 a,e 232 4.00%, 2/1/24-3/1/46 26,342,971 e 27,816,506 4.50%, 4/1/18-12/1/46 12,095,289 e 13,016,043 5.00%, 11/1/17-1/1/44 5,448,877 e 5,942,689 5.50%, 9/1/17-2/1/42 3,565,327 e 3,951,760 6.00%, 1/1/23-11/1/38 1,981,287 e 2,247,692 6.50%, 6/1/18-12/1/37 566,865 e 637,002 7.00%, 8/1/23-3/1/38 150,775 e 170,590 7.50%, 4/1/26-6/1/31 41,432 e 45,677 8.00%, 3/1/22-8/1/30 9,074 e 10,108 8.50%, 7/1/30 284 e 338 9.00%, 10/1/30 1,888 e 1,965 Government National Mortgage Association I 2.50%, 2/15/28-3/15/43 993,730 996,017 3.00%, 9/15/42-8/15/45 2,400,635 2,439,893 3.50%, 2/15/26-8/15/45 2,137,808 2,226,761 4.00%, 2/15/41-9/15/45 2,633,495 2,792,534 4.50%, 1/15/19-2/15/41 2,844,251 3,060,655 5.00%, 10/15/17-4/15/40 3,492,390 3,840,890 5.50%, 9/15/20-11/15/38 1,342,388 1,503,911 6.00%, 1/15/29-4/15/39 1,605,777 1,821,593 6.50%, 2/15/24-8/15/38 247,788 282,588 7.00%, 10/15/27-8/15/32 54,711 61,948 7.50%, 12/15/23-11/15/30 59,190 64,098 8.00%, 8/15/24-3/15/32 12,324 14,739 8.25%, 6/15/27 1,108 1,206 8.50%, 10/15/26 7,771 8,608 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 30.7% (continued) 9.00%, 2/15/22-2/15/23 5,981 6,035 Government National Mortgage Association II 3.00% 26,050,000 f 26,429,255 3.50% 28,875,000 f 30,003,359 4.00% 8,175,000 f 8,608,705 4.50% 300,000 f 318,633 2.50%, 3/20/27-3/20/47 1,295,244 1,283,113 3.00%, 11/20/27-1/20/47 7,901,092 8,069,608 3.50%, 9/20/28-8/20/46 12,972,507 13,516,084 4.00%, 9/20/43-11/20/46 9,299,164 9,822,229 4.50%, 7/20/41-1/20/46 5,732,045 6,109,869 5.00%, 1/20/39-10/20/45 2,992,769 3,232,260 5.50%, 10/20/31-10/20/44 1,865,983 2,062,095 6.50%, 2/20/28 514 596 8.50%, 7/20/25 266 291 U.S. Government Securities - 38.0% U.S. Treasury Bonds 8.88 2/15/19 720,000 b 803,982 U.S. Treasury Bonds 8.75 8/15/20 470,000 570,609 U.S. Treasury Bonds 8.13 5/15/21 190,000 b 235,006 U.S. Treasury Bonds 7.25 8/15/22 500,000 b 629,658 U.S. Treasury Bonds 6.25 8/15/23 2,000,000 2,488,906 U.S. Treasury Bonds 7.50 11/15/24 1,610,000 b 2,201,298 U.S. Treasury Bonds 6.88 8/15/25 1,000,000 1,350,273 U.S. Treasury Bonds 6.13 11/15/27 2,720,000 3,672,903 U.S. Treasury Bonds 5.50 8/15/28 1,000,000 1,307,227 U.S. Treasury Bonds 5.25 11/15/28 500,000 643,662 U.S. Treasury Bonds 5.38 2/15/31 1,500,000 b 2,012,901 U.S. Treasury Bonds 4.75 2/15/37 870,000 b 1,153,396 U.S. Treasury Bonds 5.00 5/15/37 1,230,000 b 1,678,975 U.S. Treasury Bonds 4.38 2/15/38 1,220,000 b 1,545,373 U.S. Treasury Bonds 3.50 2/15/39 620,000 696,434 U.S. Treasury Bonds 4.63 2/15/40 1,080,000 b 1,416,024 U.S. Treasury Bonds 3.88 8/15/40 1,160,000 1,372,493 U.S. Treasury Bonds 4.25 11/15/40 3,000,000 3,747,246 U.S. Treasury Bonds 4.75 2/15/41 2,530,000 3,386,198 U.S. Treasury Bonds 3.75 8/15/41 2,210,000 2,570,376 U.S. Treasury Bonds 3.13 2/15/42 4,000,000 b 4,205,548 U.S. Treasury Bonds 2.75 8/15/42 1,270,000 1,246,435 U.S. Treasury Bonds 2.75 11/15/42 2,182,000 2,139,468 U.S. Treasury Bonds 3.13 2/15/43 1,440,000 1,509,890 U.S. Treasury Bonds 2.88 5/15/43 3,057,000 b 3,062,613 U.S. Treasury Bonds 3.63 8/15/43 4,275,000 4,881,849 U.S. Treasury Bonds 3.75 11/15/43 2,025,000 2,362,209 U.S. Treasury Bonds 3.63 2/15/44 3,070,000 b 3,510,232 U.S. Treasury Bonds 3.38 5/15/44 4,490,000 4,922,252 U.S. Treasury Bonds 3.13 8/15/44 3,275,000 3,432,416 U.S. Treasury Bonds 3.00 11/15/44 3,760,000 3,847,905 U.S. Treasury Bonds 2.50 2/15/45 3,605,000 3,336,597 U.S. Treasury Bonds 3.00 5/15/45 4,030,000 4,119,418 U.S. Treasury Bonds 2.88 8/15/45 4,720,000 4,707,648 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 38.0% (continued) U.S. Treasury Bonds 2.50 2/15/46 700,000 645,900 U.S. Treasury Bonds 2.50 5/15/46 4,040,000 3,723,902 U.S. Treasury Bonds 2.25 8/15/46 4,740,000 b 4,132,503 U.S. Treasury Bonds 2.88 11/15/46 3,000,000 2,988,105 U.S. Treasury Bonds 3.00 2/15/47 1,320,000 b 1,348,153 U.S. Treasury Bonds 3.00 5/15/47 2,685,000 2,743,630 U.S. Treasury Notes 0.75 9/30/18 3,200,000 b 3,180,998 U.S. Treasury Notes 0.88 10/15/18 4,500,000 b 4,478,377 U.S. Treasury Notes 0.75 10/31/18 3,220,000 3,199,122 U.S. Treasury Notes 1.25 10/31/18 3,618,000 b 3,616,871 U.S. Treasury Notes 1.75 10/31/18 2,800,000 2,816,296 U.S. Treasury Notes 1.25 11/15/18 2,726,000 2,724,615 U.S. Treasury Notes 3.75 11/15/18 2,570,000 2,650,061 U.S. Treasury Notes 1.00 11/30/18 3,230,000 b 3,217,823 U.S. Treasury Notes 1.25 11/30/18 5,000,000 4,997,560 U.S. Treasury Notes 1.38 11/30/18 942,000 943,012 U.S. Treasury Notes 1.25 12/15/18 3,200,000 b 3,197,936 U.S. Treasury Notes 1.25 12/31/18 3,230,000 3,228,424 U.S. Treasury Notes 1.38 12/31/18 1,730,000 b 1,731,925 U.S. Treasury Notes 1.50 12/31/18 5,000,000 5,014,160 U.S. Treasury Notes 1.13 1/31/19 3,240,000 3,231,835 U.S. Treasury Notes 1.25 1/31/19 2,090,000 b 2,088,040 U.S. Treasury Notes 1.50 1/31/19 2,000,000 2,005,860 U.S. Treasury Notes 2.75 2/15/19 4,170,000 4,261,869 U.S. Treasury Notes 1.38 2/28/19 3,068,000 3,070,997 U.S. Treasury Notes 1.50 2/28/19 3,910,000 3,920,842 U.S. Treasury Notes 1.25 3/31/19 2,730,000 2,726,587 U.S. Treasury Notes 1.63 3/31/19 4,200,000 4,220,672 U.S. Treasury Notes 1.25 4/30/19 2,725,000 2,721,062 U.S. Treasury Notes 1.63 4/30/19 1,500,000 b 1,507,617 U.S. Treasury Notes 1.25 5/31/19 2,085,000 b 2,081,987 U.S. Treasury Notes 1.50 5/31/19 5,455,000 b 5,472,047 U.S. Treasury Notes 1.25 6/30/19 2,090,000 2,086,244 U.S. Treasury Notes 1.63 6/30/19 5,445,000 5,474,354 U.S. Treasury Notes 0.75 7/15/19 2,445,000 b 2,416,968 U.S. Treasury Notes 1.38 7/31/19 1,965,000 1,965,998 U.S. Treasury Notes 1.63 7/31/19 1,100,000 1,105,973 U.S. Treasury Notes 0.75 8/15/19 2,450,000 2,420,188 U.S. Treasury Notes 3.63 8/15/19 1,900,000 1,986,353 U.S. Treasury Notes 1.00 8/31/19 2,010,000 b 1,995,395 U.S. Treasury Notes 1.63 8/31/19 5,000,000 b 5,027,245 U.S. Treasury Notes 1.75 9/30/19 3,190,000 3,215,794 U.S. Treasury Notes 1.50 10/31/19 4,450,000 b 4,462,340 U.S. Treasury Notes 3.38 11/15/19 5,440,000 b 5,683,206 U.S. Treasury Notes 1.50 11/30/19 5,465,000 5,478,127 U.S. Treasury Notes 1.63 12/31/19 4,960,000 4,985,574 U.S. Treasury Notes 1.38 1/15/20 1,500,000 1,498,593 U.S. Treasury Notes 1.25 1/31/20 2,500,000 2,489,405 U.S. Treasury Notes 1.38 2/29/20 5,490,000 b 5,481,205 U.S. Treasury Notes 1.63 3/15/20 2,520,000 2,531,814 U.S. Treasury Notes 1.38 3/31/20 995,000 b 993,154 U.S. Treasury Notes 1.50 4/15/20 1,895,000 1,896,851 U.S. Treasury Notes 1.38 4/30/20 5,480,000 5,466,941 U.S. Treasury Notes 1.50 5/15/20 1,925,000 b 1,926,278 U.S. Treasury Notes 3.50 5/15/20 4,050,000 b 4,274,807 U.S. Treasury Notes 1.38 5/31/20 1,175,000 b 1,171,718 U.S. Treasury Notes 1.50 5/31/20 3,110,000 3,111,396 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 38.0% (continued) U.S. Treasury Notes 1.50 6/15/20 1,930,000 b 1,930,602 U.S. Treasury Notes 1.63 6/30/20 3,835,000 3,848,633 U.S. Treasury Notes 1.88 6/30/20 2,330,000 2,355,712 U.S. Treasury Notes 1.50 7/15/20 1,815,000 1,814,788 U.S. Treasury Notes 1.63 7/31/20 3,410,000 3,421,256 U.S. Treasury Notes 2.00 7/31/20 3,360,000 3,407,709 U.S. Treasury Notes 2.63 8/15/20 5,000,000 5,163,865 U.S. Treasury Notes 1.38 8/31/20 1,100,000 b 1,094,908 U.S. Treasury Notes 2.13 8/31/20 3,190,000 3,246,820 U.S. Treasury Notes 1.38 9/30/20 3,095,000 3,077,832 U.S. Treasury Notes 2.00 9/30/20 1,745,000 1,769,130 U.S. Treasury Notes 1.38 10/31/20 4,460,000 4,431,862 U.S. Treasury Notes 2.63 11/15/20 1,700,000 1,756,710 U.S. Treasury Notes 1.63 11/30/20 5,000,000 5,006,055 U.S. Treasury Notes 2.00 11/30/20 2,868,000 2,906,764 U.S. Treasury Notes 1.75 12/31/20 3,355,000 b 3,371,644 U.S. Treasury Notes 2.38 12/31/20 3,025,000 3,103,580 U.S. Treasury Notes 1.38 1/31/21 2,000,000 1,983,476 U.S. Treasury Notes 3.63 2/15/21 3,100,000 3,314,396 U.S. Treasury Notes 1.25 3/31/21 3,390,000 3,342,130 U.S. Treasury Notes 2.25 3/31/21 1,430,000 1,460,947 U.S. Treasury Notes 1.38 4/30/21 2,000,000 1,979,140 U.S. Treasury Notes 2.25 4/30/21 3,260,000 3,330,165 U.S. Treasury Notes 3.13 5/15/21 2,700,000 2,845,179 U.S. Treasury Notes 1.38 5/31/21 2,940,000 2,906,866 U.S. Treasury Notes 2.00 5/31/21 2,525,000 2,555,674 U.S. Treasury Notes 1.13 7/31/21 5,000,000 4,887,795 U.S. Treasury Notes 2.25 7/31/21 3,100,000 3,165,512 U.S. Treasury Notes 2.13 8/15/21 4,805,000 4,882,985 U.S. Treasury Notes 1.13 8/31/21 3,450,000 3,369,208 U.S. Treasury Notes 1.13 9/30/21 3,000,000 b 2,926,641 U.S. Treasury Notes 2.13 9/30/21 3,400,000 3,454,053 U.S. Treasury Notes 1.25 10/31/21 4,695,000 4,599,358 U.S. Treasury Notes 2.00 10/31/21 2,285,000 2,308,563 U.S. Treasury Notes 2.00 11/15/21 4,030,000 b 4,074,237 U.S. Treasury Notes 1.75 11/30/21 3,130,000 b 3,129,693 U.S. Treasury Notes 1.88 11/30/21 3,300,000 3,316,823 U.S. Treasury Notes 2.00 12/31/21 5,375,000 5,426,337 U.S. Treasury Notes 2.13 12/31/21 1,265,000 b 1,284,320 U.S. Treasury Notes 1.88 1/31/22 5,400,000 5,420,358 U.S. Treasury Notes 2.00 2/15/22 1,300,000 1,312,771 U.S. Treasury Notes 1.88 2/28/22 2,500,000 2,509,717 U.S. Treasury Notes 1.75 3/31/22 3,770,000 3,761,016 U.S. Treasury Notes 1.88 3/31/22 4,480,000 4,493,736 U.S. Treasury Notes 1.88 4/30/22 3,635,000 3,644,229 U.S. Treasury Notes 1.75 5/31/22 2,525,000 2,516,814 U.S. Treasury Notes 1.75 6/30/22 3,800,000 b 3,785,898 U.S. Treasury Notes 1.88 7/31/22 4,500,000 4,509,229 U.S. Treasury Notes 2.00 7/31/22 5,000,000 b 5,037,695 U.S. Treasury Notes 1.63 8/15/22 3,385,000 b 3,350,290 U.S. Treasury Notes 1.88 8/31/22 1,000,000 b 1,001,289 U.S. Treasury Notes 1.75 9/30/22 4,215,000 4,190,797 U.S. Treasury Notes 1.88 10/31/22 2,500,000 2,498,827 U.S. Treasury Notes 1.63 11/15/22 5,565,000 5,491,959 U.S. Treasury Notes 2.00 11/30/22 5,000,000 5,026,955 U.S. Treasury Notes 2.13 12/31/22 5,000,000 5,055,860 U.S. Treasury Notes 1.75 1/31/23 3,700,000 3,666,541 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 38.0% (continued) U.S. Treasury Notes 2.00 2/15/23 3,715,000 3,729,440 U.S. Treasury Notes 1.38 9/30/23 3,000,000 2,889,729 U.S. Treasury Notes 1.63 10/31/23 1,400,000 1,368,199 U.S. Treasury Notes 2.75 11/15/23 4,585,000 4,784,342 U.S. Treasury Notes 2.13 11/30/23 3,500,000 3,521,395 U.S. Treasury Notes 2.25 12/31/23 1,490,000 1,508,829 U.S. Treasury Notes 2.25 1/31/24 1,635,000 1,654,831 U.S. Treasury Notes 2.75 2/15/24 2,780,000 2,898,909 U.S. Treasury Notes 2.13 2/29/24 2,000,000 2,008,008 U.S. Treasury Notes 2.13 3/31/24 2,940,000 2,949,934 U.S. Treasury Notes 2.00 4/30/24 1,960,000 1,949,971 U.S. Treasury Notes 2.50 5/15/24 2,290,000 2,351,319 U.S. Treasury Notes 2.00 5/31/24 2,245,000 2,232,504 U.S. Treasury Notes 2.00 6/30/24 2,255,000 2,240,861 U.S. Treasury Notes 2.13 7/31/24 2,120,000 2,122,733 U.S. Treasury Notes 2.38 8/15/24 3,900,000 3,969,775 U.S. Treasury Notes 2.25 11/15/24 6,735,000 6,788,671 U.S. Treasury Notes 2.00 2/15/25 6,060,000 5,993,716 U.S. Treasury Notes 2.13 5/15/25 2,800,000 2,790,211 U.S. Treasury Notes 2.00 8/15/25 1,000,000 985,684 U.S. Treasury Notes 2.25 11/15/25 8,000,000 8,021,720 U.S. Treasury Notes 1.63 2/15/26 5,000,000 4,764,745 U.S. Treasury Notes 1.63 5/15/26 4,400,000 4,182,319 U.S. Treasury Notes 1.50 8/15/26 5,865,000 5,502,566 U.S. Treasury Notes 2.00 11/15/26 5,370,000 5,248,966 U.S. Treasury Notes 2.25 2/15/27 3,535,000 3,525,611 U.S. Treasury Notes 2.38 5/15/27 6,765,000 b 6,816,529 Utilities - 1.9% Alabama Power, Sr. Unscd. Notes 3.75 3/1/45 500,000 497,261 American Water Capital, Sr. Unscd. Notes 3.85 3/1/24 250,000 266,305 Atmos Energy, Sr. Unscd. Notes 4.13 10/15/44 700,000 744,126 Berkshire Hathaway Energy, Sr. Unscd. Bonds 6.13 4/1/36 500,000 654,189 Berkshire Hathaway Energy, Sr. Unscd. Notes 5.15 11/15/43 250,000 298,643 Commonwealth Edison, First Mortgage Bonds 2.15 1/15/19 750,000 754,957 Commonwealth Edison, First Mortgage Bonds 5.90 3/15/36 471,000 595,587 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 258,568 Consolidated Edison of New York, Sr. Unscd. Notes 4.30 12/1/56 450,000 478,506 Dominion Energy, Sr. Unscd. Notes 4.05 9/15/42 400,000 395,860 Dominion Energy, Sr. Unscd. Notes, Ser. B 2.75 9/15/22 500,000 502,665 Dominion Energy, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 125,229 DTE Electric, Mortgage Bonds 3.38 3/1/25 500,000 518,838 DTE Electric, Sr. Scd. Notes 3.45 10/1/20 350,000 365,727 Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Utilities - 1.9% (continued) Duke Energy, Sr. Unscd. Notes 3.75 4/15/24 500,000 528,001 Duke Energy Carolinas, First Mortgage Bonds 3.90 6/15/21 400,000 426,286 Duke Energy Carolinas, First Mortgage Bonds 4.00 9/30/42 250,000 259,084 Duke Energy Florida, First Mortgage Bonds 6.40 6/15/38 150,000 207,130 Duke Energy Florida, First Mortgage Bonds 3.40 10/1/46 300,000 283,146 Duke Energy Progress, First Mortgage Bonds 4.15 12/1/44 500,000 528,097 Emera US Finance, Gtd. Notes 4.75 6/15/46 500,000 538,532 Enel Generacion Chile, Sr. Unscd. Notes 4.25 4/15/24 500,000 525,881 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 500,000 534,298 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 400,000 445,292 FirstEnergy, Sr. Unscd. Notes 4.85 7/15/47 150,000 154,265 Florida Power & Light Co., First Mortgage Bonds 4.05 10/1/44 400,000 426,382 Georgia Power, Sr. Unscd. Notes 3.25 4/1/26 500,000 503,925 Hydro-Quebec, Gov't Gtd. Debs., Ser. HH 8.50 12/1/29 400,000 590,830 Hydro-Quebec, Gov't Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 31,445 Indiana Michigan Power, Sr. Unscd. Notes 6.05 3/15/37 300,000 379,810 Interstate Power & Light, Sr. Unscd. Debs. 3.70 9/15/46 300,000 288,689 Nevada Power, Mortgage Notes 7.13 3/15/19 550,000 596,512 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 400,000 537,209 NextEra Energy Capital Holdings, Gtd. Debs. 2.40 9/15/19 500,000 503,918 Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 205,703 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 345,720 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 605,426 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 400,000 527,147 Pacific Gas & Electric, Sr. Unscd. Notes 4.75 2/15/44 500,000 578,814 PPL Capital Funding, Gtd. Notes 3.40 6/1/23 400,000 415,018 PPL Electric Utilities, First Mortgage Bonds 4.75 7/15/43 500,000 573,079 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 683,354 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.9% (continued) Rate (%) Date Amount ($) Value ($) Utilities - 1.9% (continued) Public Service Company of Colorado, First Mortgage Bonds 3.20 11/15/20 750,000 777,381 San Diego Gas & Electric, First Mortgage Bonds, Ser. NNN 3.60 9/1/23 400,000 422,382 Sempra Energy, Sr. Unscd. Notes 2.88 10/1/22 1,000,000 1,009,707 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 258,243 South Carolina Electric & Gas, First Mortgage Bonds 4.50 6/1/64 250,000 248,693 Southern, Sr. Unscd. Notes 1.85 7/1/19 750,000 749,618 Southern, Sr. Unscd. Notes 2.35 7/1/21 640,000 638,790 Southern California Edison, First Mortgage Bonds 3.88 6/1/21 400,000 423,924 Southern California Edison, First Mortgage Notes, Ser. 08-A 5.95 2/1/38 70,000 91,417 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 576,928 Southern California Gas, First Mortgage Bonds 3.15 9/15/24 500,000 514,591 Southern Co. Gas Capital, Gtd. Notes 3.50 9/15/21 193,000 199,922 Southwestern Public Service, First Mortgage Bonds 3.40 8/15/46 350,000 329,736 Tampa Electric, Sr. Unscd. Notes 4.35 5/15/44 250,000 259,704 Toledo Edison, Sr. Scd. Notes 6.15 5/15/37 200,000 247,781 Virginia Electric & Power, Sr. Unscd. Notes 4.00 1/15/43 500,000 516,747 WEC Energy Group, Sr. Unscd. Bonds 3.55 6/15/25 140,000 145,181 Xcel Energy, Sr. Unscd. Notes 6.50 7/1/36 200,000 265,393 Total Bonds and Notes (cost $1,475,147,153) Other Investment - 8.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $127,315,235) 127,315,235 g Investment of Cash Collateral for Securities Loaned - .2% Registered Investment Company; Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares (cost $3,376,222) 3,376,222 g Total Investments (cost $1,605,838,610) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation REIT—Real Estate Investment Trust a Variable rate security—rate shown is the interest rate in effect at period end. b Security, or portion thereof, on loan. At July 31, 2017, the value of the fund’s securities on loan was $124,235,807 and the value of the collateral held by the fund was $140,547,814, consisting of cash collateral of $3,376,222 and U.S. Government & Agency securities valued at $137,171,592. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $3,648,334 or .25% of net assets. e The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 70.8 Corporate Bonds 26.9 Money Market Investments 9.1 Foreign/Governmental 4.9 Commercial Mortgage-Backed 1.2 Municipal Bonds .6 Asset-Backed .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 7,281,207 - Commercial Mortgage-Backed - 17,426,744 - Corporate Bonds † - 384,270,012 - Foreign Government - 69,520,905 - Municipal Bonds † - 8,800,137 - Registered Investment Companies 130,691,457 - - U.S. Government Agencies/ Mortgage-Backed - 468,961,277 - U.S. Treasury - 544,128,995 - Liabilities ($) Other Financial Instruments: TBA Sale Commitments - (12,539,686 ) - ) † See Statement of Investments for additional detailed categorizations. TBA Sale Commitments Dreyfus Bond Market Index Fund July 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes-.9% Rate (%) Date Amount ($) Value ($) Federal Home Loan Mortgage Corp.-.2% Federal Home Loan Mortgage Corp. 5.00 9/1/47 500,000 a,b 544,334 Federal Home Loan Mortgage Corp. 4.50 8/1/18 600,000 a,b 612,563 Federal Home Loan Mortgage Corp. 5.00 8/1/18 775,000 a,b 792,982 Federal National Mortgage Association-.3% Federal National Mortgage Association 4.00 8/18/29 2,050,000 a,b 2,123,512 Federal National Mortgage Association 4.50 8/18/29 1,025,000 a,b 1,047,742 Federal National Mortgage Association 5.50 8/1/29 300,000 a,b 303,984 Federal National Mortgage Association 5.00 8/1/18 300,000 a,b 306,469 Federal National Mortgage Association 5.00 9/1/47 500,000 a,b 546,152 Federal National Mortgage Association 2.50 9/1/43 100,000 a,b 96,570 Government National Mortgage Association-.4% Government National Mortgage Association 2.50 9/1/47 100,000 b 97,826 Government National Mortgage Association 5.00 9/1/47 500,000 b 536,641 Government National Mortgage Association 5.50 9/1/47 500,000 b 543,790 Government National Mortgage Association 5.00 8/1/47 250,000 b 268,555 Government National Mortgage Association 5.50 8/1/33 1,300,000 b 1,444,816 Government National Mortgage Association 5.00 8/1/33 3,000,000 b 3,273,750 Total Sale Commitments (proceeds $12,514,910) a The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Sold on a delayed delivery basis. See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as NOTES obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. The fund is liable for any dividends payable on securities while those securities are in a short position. Dividends declared on short positions are recorded on the ex-dividend date and recorded as an expense in the Statement of Operations. The fund is charged a securities loan fee in connection with short sale transactions which is recorded as interest on securities sold short in the Statement of Operations. To-Be-Announced (“TBA”) Securities: The fund transacted in TBA securities that involved buying or selling mortgage-backed securities on a forward commitment basis. A TBA transaction typically does not designate the actual security to be delivered and only includes an approximate principal amount; however, delivered securities must meet specified terms defined by industry guidelines, including issuer, rate and current principal amount outstanding on underling mortgage pools. TBA securities subject to a forward commitment to sell at period end are included at the end of the fund’s Statement of Investments under the caption “TBA Sale Commitments.” The proceeds and value of these commitments are reflected in the fund’s Statement of Assets and Liabilities as Receivable for TBA sale commitments and TBA sale commitments, at value, respectively. At July 31, 2017, accumulated net unrealized appreciation on investments was $25,217,348, consisting of $31,430,587 gross unrealized appreciation and $6,213,239 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund July 31, 2017 (Unaudited) Common Stocks - 99.4% Shares Value ($) Automobiles & Components - 1.0% Goodyear Tire & Rubber 197,268 Banks - 9.0% Bank of America 327,475 7,898,697 Citigroup 224,620 15,375,239 JPMorgan Chase & Co. 261,610 24,015,798 SunTrust Banks 104,149 5,966,696 Capital Goods - 8.0% Honeywell International 65,321 8,891,495 L3 Technologies 36,981 6,470,566 Quanta Services 235,607 a 7,947,024 Raytheon 62,386 10,716,043 United Technologies 114,040 13,521,723 Consumer Durables & Apparel - .7% Newell Brands 78,771 Consumer Services - .7% Las Vegas Sands 70,472 Diversified Financials - 7.6% American Express 70,511 6,009,653 Ameriprise Financial 32,416 4,696,430 Berkshire Hathaway, Cl. B 60,171 a 10,528,120 Goldman Sachs Group 32,742 7,377,755 Synchrony Financial 264,056 8,006,178 Voya Financial 213,958 8,395,712 Energy - 6.4% EOG Resources 84,586 8,047,512 Occidental Petroleum 283,918 17,583,042 Phillips 66 72,902 6,105,542 Schlumberger 90,020 6,175,372 Exchange-Traded Funds - 1.0% SPDR S&P rust 24,074 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.4% (continued) Shares Value ($) Food & Staples Retailing - 1.4% Costco Wholesale 51,572 Food, Beverage & Tobacco - 3.1% Conagra Brands 103,633 3,548,394 Kellogg 128,604 8,745,072 Molson Coors Brewing, Cl. B 65,158 5,797,759 Health Care Equipment & Services - 4.1% Aetna 67,631 10,436,140 AmerisourceBergen 63,038 5,914,225 UnitedHealth Group 42,470 8,146,171 Insurance - 3.2% American International Group 78,255 5,121,790 Hartford Financial Services Group 87,684 4,822,620 Prudential Financial 81,815 9,263,912 Materials - 4.9% Dow Chemical 118,496 7,612,183 Newmont Mining 174,878 6,500,215 Packaging Corporation of America 83,228 9,111,801 Vulcan Materials 46,083 5,673,739 Media - 3.2% Comcast, Cl. A 258,349 10,450,217 Omnicom Group 108,620 b 8,552,739 Pharmaceuticals, Biotechnology & Life Sciences - 7.6% Celgene 68,255 a 9,242,410 Eli Lilly & Co. 71,271 5,891,261 Gilead Sciences 75,049 5,710,478 Johnson & Johnson 101,550 13,477,716 Merck & Co. 165,671 10,583,063 Real Estate - 2.2% Lamar Advertising, Cl. A 82,467 b,c 5,819,696 Uniti Group 287,342 7,355,955 Retailing - 6.1% Amazon.com 13,585 a 13,418,991 Home Depot 40,731 6,093,358 Common Stocks - 99.4% (continued) Shares Value ($) Retailing - 6.1% (continued) Nordstrom 125,127 b 6,077,418 Priceline Group 3,071 a 6,229,523 Ulta Beauty 18,076 a 4,540,872 Semiconductors & Semiconductor Equipment - 3.0% Microchip Technology 56,001 b 4,482,320 Texas Instruments 164,064 13,351,528 Software & Services - 13.3% Alphabet, Cl. C 27,117 a 25,232,368 Facebook, Cl. A 87,710 a 14,844,917 First Data, Cl. A 319,468 a 5,961,273 Fortinet 101,188 a 3,734,849 Intuit 35,704 4,898,946 Oracle 209,425 10,456,590 Splunk 51,953 a,b 3,117,700 Square, Cl. A 188,183 a 4,958,622 Teradata 181,997 a,b 5,791,145 Technology Hardware & Equipment - 7.1% Apple 175,910 26,163,094 Cisco Systems 416,164 13,088,358 Corning 101,728 2,964,354 Telecommunication Services - 2.7% AT&T 406,579 Transportation - .8% Delta Air Lines 94,965 Utilities - 2.3% FirstEnergy 278,769 8,895,519 NRG Yield, Cl. C 249,546 b 4,641,556 Total Common Stocks (cost $467,422,092) Other Investment - .2% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,001,510) 1,001,510 d STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 3.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares (cost $19,989,023) 19,989,023 d Total Investments (cost $488,412,625) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund SPDR—Standard & Poor's Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2017, the value of the fund’s securities on loan was $30,838,711 and the value of the collateral held by the fund was $31,571,424, consisting of cash collateral of $19,989,023 and U.S. Government & Agency securities valued at $11,582,401. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.3 Banks 9.0 Capital Goods 8.0 Diversified Financials 7.6 Pharmaceuticals, Biotechnology & Life Sciences 7.6 Technology Hardware & Equipment 7.1 Energy 6.4 Retailing 6.1 Materials 4.9 Health Care Equipment & Services 4.1 Money Market Investments 3.5 Insurance 3.2 Media 3.2 Food, Beverage & Tobacco 3.1 Semiconductors & Semiconductor Equipment 3.0 Telecommunication Services 2.7 Utilities 2.3 Real Estate 2.2 Food & Staples Retailing 1.4 Automobiles & Components 1.0 Exchange-Traded Funds 1.0 Transportation .8 Consumer Services .7 Consumer Durables & Apparel .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 583,878,687 - - Exchange-Trade Funds 5,940,741 - - Registered Investment Company 20,990,533 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At July 31, 2017, accumulated net unrealized appreciation on investments was $122,397,336 consisting of $124,803,800 gross unrealized appreciation and $2,406,464 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional S&P 500 Stock Index Fund July 31, 2017 (Unaudited) Common Stocks - 99.7% Shares Value ($) Automobiles & Components - .7% BorgWarner 25,302 1,182,615 Delphi Automotive 32,101 2,902,572 Ford Motor 469,998 5,273,378 General Motors 163,926 5,898,057 Goodyear Tire & Rubber 31,287 985,853 Harley-Davidson 20,716 1,008,248 Banks - 6.4% Bank of America 1,198,387 28,905,094 BB&T 96,652 4,573,573 Citigroup 331,576 22,696,377 Citizens Financial Group 61,345 2,151,983 Comerica 21,018 1,519,812 Fifth Third Bancorp 90,536 2,417,311 Huntington Bancshares 129,734 1,718,976 JPMorgan Chase & Co. 428,475 39,334,005 KeyCorp 129,737 2,340,455 M&T Bank 18,546 3,025,780 People's United Financial 40,883 713,000 PNC Financial Services Group 58,404 7,522,435 Regions Financial 147,579 2,154,653 SunTrust Banks 58,872 3,372,777 U.S. Bancorp 191,434 10,103,887 Wells Fargo & Co. 541,161 29,190,224 Zions Bancorporation 25,058 1,135,629 Capital Goods - 7.4% 3M 71,950 14,474,182 A.O. Smith 17,722 949,013 Acuity Brands 5,281 1,070,195 Allegion 11,182 908,426 AMETEK 28,628 1,762,912 Arconic 52,242 1,295,079 Boeing 67,647 16,401,692 Caterpillar 70,324 8,013,420 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Capital Goods - 7.4% (continued) Cummins 18,341 3,079,454 Deere & Co. 35,099 4,502,500 Dover 18,250 1,533,000 Eaton 53,892 4,217,049 Emerson Electric 77,441 4,616,258 Fastenal 34,789 1,494,535 Flowserve 15,936 655,448 Fluor 16,706 725,542 Fortive 36,284 2,349,026 Fortune Brands Home & Security 18,345 1,204,716 General Dynamics 34,095 6,693,871 General Electric 1,048,840 26,860,792 Honeywell International 91,692 12,481,115 Illinois Tool Works 37,910 5,334,316 Ingersoll-Rand 30,394 2,671,025 Jacobs Engineering Group 13,878 731,648 Johnson Controls International 112,227 4,371,242 L3 Technologies 8,969 1,569,306 Lockheed Martin 30,018 8,769,158 Masco 38,259 1,458,816 Northrop Grumman 21,195 5,577,040 PACCAR 41,465 2,838,279 Parker-Hannifin 16,279 2,701,988 Pentair 20,660 1,303,026 Quanta Services 19,176 a 646,806 Raytheon 35,037 6,018,305 Rockwell Automation 15,213 2,510,601 Rockwell Collins 19,485 2,075,737 Roper Technologies 12,270 2,852,284 Snap-on 6,860 1,057,812 Stanley Black & Decker 18,026 2,536,078 Textron 31,345 1,539,980 TransDigm Group 5,818 1,641,491 United Rentals 10,726 a 1,275,965 United Technologies 90,169 10,691,338 W.W. Grainger 6,464 1,077,807 Xylem 21,842 1,239,097 Commercial & Professional Services - .6% Cintas 9,871 1,331,104 Common Stocks - 99.7% (continued) Shares Value ($) Commercial & Professional Services - .6% (continued) Equifax 14,374 2,090,555 IHS Markit 38,074 a 1,776,152 Nielsen Holdings 39,383 1,693,863 Republic Services 27,281 1,751,986 Robert Half International 16,243 734,996 Stericycle 10,199 a 786,139 Verisk Analytics 19,009 a 1,658,725 Waste Management 48,206 3,622,681 Consumer Durables & Apparel - 1.2% Coach 34,493 1,626,000 D.R. Horton 40,638 1,450,370 Garmin 13,000 652,470 Hanesbrands 43,461 996,126 Hasbro 13,151 1,392,428 Leggett & Platt 15,741 758,401 Lennar, Cl. A 24,226 1,270,411 Mattel 42,242 845,685 Michael Kors Holdings 21,122 a 769,686 Mohawk Industries 7,626 a 1,898,798 Newell Brands 58,145 3,065,404 NIKE, Cl. B 160,350 9,468,668 PulteGroup 34,773 849,157 PVH 9,917 1,182,999 Ralph Lauren 6,368 481,739 Under Armour, Cl. A 21,590 a 432,232 Under Armour, Cl. C 21,742 a 393,748 VF 38,726 2,408,370 Whirlpool 8,779 1,561,609 Consumer Services - 1.8% Carnival 51,163 3,416,665 Chipotle Mexican Grill 3,369 a 1,158,161 Darden Restaurants 15,035 1,261,136 H&R Block 25,207 768,814 Hilton Worldwide Holdings 24,660 1,541,990 Marriott International, Cl. A 37,880 3,946,717 McDonald's 98,462 15,275,395 MGM Resorts International 58,143 1,914,649 Royal Caribbean Cruises 20,537 2,322,119 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Consumer Services - 1.8% (continued) Starbucks 174,527 9,420,967 Wyndham Worldwide 12,707 1,326,230 Wynn Resorts 9,770 1,263,652 Yum! Brands 39,955 3,015,803 Diversified Financials - 5.3% Affiliated Managers Group 6,476 1,203,435 American Express 91,045 7,759,765 Ameriprise Financial 18,982 2,750,112 Bank of New York Mellon 124,800 6,618,144 Berkshire Hathaway, Cl. B 228,541 a 39,987,819 BlackRock 14,495 6,182,552 Capital One Financial 57,797 4,980,945 CBOE Holdings 11,567 1,093,429 Charles Schwab 145,590 6,245,811 CME Group 40,827 5,006,207 Discover Financial Services 46,450 2,830,663 E*TRADE Financial 33,841 a 1,387,481 Franklin Resources 41,605 1,863,072 Goldman Sachs Group 44,305 9,983,246 Intercontinental Exchange 70,665 4,714,062 Invesco 47,660 1,657,138 Leucadia National 38,446 1,000,749 Moody's 20,523 2,701,442 Morgan Stanley 172,756 8,102,256 Nasdaq 14,080 1,047,130 Navient 35,556 524,451 Northern Trust 25,747 2,253,120 Raymond James Financial 15,326 1,274,970 S&P Global 31,280 4,804,295 State Street 43,435 4,049,445 Synchrony Financial 93,832 2,844,986 T. Rowe Price Group 29,195 2,415,010 Energy - 6.0% Anadarko Petroleum 66,849 3,052,994 Andeavor 18,144 a 1,805,872 Apache 46,214 2,286,669 Baker Hughes 50,677 1,869,475 Cabot Oil & Gas 55,243 1,373,893 Common Stocks - 99.7% (continued) Shares Value ($) Energy - 6.0% (continued) Chesapeake Energy 88,614 a 439,525 Chevron 227,926 24,887,240 Cimarex Energy 11,430 1,131,913 Concho Resources 17,459 a 2,274,209 ConocoPhillips 148,725 6,747,653 Devon Energy 63,505 2,115,352 EOG Resources 68,908 6,555,907 EQT 20,848 1,328,018 Exxon Mobil 509,954 40,816,718 Halliburton 103,920 4,410,365 Helmerich & Payne 13,042 660,186 Hess 31,912 1,421,360 Kinder Morgan 231,216 4,723,743 Marathon Oil 101,567 1,242,164 Marathon Petroleum 62,607 3,505,366 National Oilwell Varco 46,263 1,513,263 Newfield Exploration 23,853 a 685,297 Noble Energy 54,509 1,575,855 Occidental Petroleum 91,895 5,691,057 ONEOK 45,722 2,586,494 Phillips 66 52,744 4,417,310 Pioneer Natural Resources 20,464 3,337,678 Range Resources 22,490 474,764 Schlumberger 166,514 11,422,860 TechnipFMC 55,733 a 1,590,620 Valero Energy 54,665 3,770,245 Williams Cos. 98,882 3,142,470 Food & Staples Retailing - 1.9% Costco Wholesale 52,649 8,345,393 CVS Health 123,542 9,874,712 Kroger 112,523 2,759,064 Sysco 60,487 3,182,826 Walgreens Boots Alliance 102,668 8,282,228 Wal-Mart Stores 178,039 14,241,340 Whole Foods Market 39,342 1,642,922 Food, Beverage & Tobacco - 4.9% Altria Group 232,699 15,118,454 Archer-Daniels-Midland 68,873 2,905,063 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Food, Beverage & Tobacco - 4.9% (continued) British American Tobacco, ADR 100 6,248 Brown-Forman, Cl. B 20,940 1,034,436 Campbell Soup 23,133 1,222,116 Coca-Cola 464,586 21,296,622 Conagra Brands 48,894 1,674,131 Constellation Brands, Cl. A 20,817 4,024,967 Dr Pepper Snapple Group 22,718 2,070,973 General Mills 69,490 3,867,813 Hershey 17,148 1,805,856 Hormel Foods 33,108 1,131,300 J.M. Smucker 13,585 1,656,012 Kellogg 30,145 2,049,860 Kraft Heinz 71,705 6,271,319 McCormick & Co. 13,947 1,329,149 Molson Coors Brewing, Cl. B 22,308 1,984,966 Mondelez International, Cl. A 182,841 8,048,661 Monster Beverage 47,844 a 2,523,771 PepsiCo 171,423 19,989,636 Philip Morris International 186,795 21,800,844 Tyson Foods, Cl. A 34,849 2,208,033 Health Care Equipment & Services - 5.7% Abbott Laboratories 208,679 10,262,833 Aetna 39,839 6,147,556 Align Technology 9,088 a 1,519,786 AmerisourceBergen 19,568 1,835,870 Anthem 31,695 5,901,926 Baxter International 57,877 3,500,401 Becton Dickinson & Co. 27,082 5,454,315 Boston Scientific 164,535 a 4,379,922 C.R. Bard 8,683 2,783,770 Cardinal Health 37,687 2,911,698 Centene 20,509 a 1,628,825 Cerner 36,139 a 2,326,267 Cigna 31,038 5,386,955 Cooper 5,811 1,417,129 Danaher 73,153 5,961,238 DaVita 18,815 a 1,218,836 Dentsply Sirona 27,141 1,683,556 Edwards Lifesciences 25,069 a 2,887,447 Common Stocks - 99.7% (continued) Shares Value ($) Health Care Equipment & Services - 5.7% (continued) Envision Healthcare 13,972 a 788,440 Express Scripts Holding 71,583 a 4,483,959 HCA Healthcare 34,910 a 2,804,669 Henry Schein 9,564 a 1,742,656 Hologic 32,984 a 1,458,223 Humana 17,441 4,032,359 IDEXX Laboratories 10,727 a 1,785,616 Intuitive Surgical 4,436 a 4,162,121 Laboratory Corporation of America Holdings 12,395 a 1,969,689 McKesson 25,387 4,109,394 Medtronic 164,499 13,812,981 Patterson 10,656 444,568 Quest Diagnostics 16,157 1,749,965 ResMed 17,101 1,318,829 Stryker 36,861 5,422,253 UnitedHealth Group 115,930 22,236,533 Universal Health Services, Cl. B 11,168 1,237,749 Varian Medical Systems 11,444 a 1,111,441 Zimmer Biomet Holdings 24,180 2,933,518 Household & Personal Products - 1.9% Church & Dwight 31,457 1,678,231 Clorox 15,474 2,065,624 Colgate-Palmolive 105,979 7,651,684 Coty, Cl. A 57,469 1,176,965 Estee Lauder, Cl. A 26,885 2,661,346 Kimberly-Clark 42,694 5,258,193 Procter & Gamble 307,778 27,952,398 Insurance - 2.8% Aflac 48,524 3,869,789 Allstate 43,985 4,002,635 American International Group 105,621 6,912,894 Aon 31,532 4,356,776 Arthur J. Gallagher & Co. 21,262 1,249,993 Assurant 6,406 674,360 Chubb 55,866 8,182,134 Cincinnati Financial 17,990 1,370,118 Everest Re Group 4,943 1,296,994 Hartford Financial Services Group 45,403 2,497,165 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Insurance - 2.8% (continued) Lincoln National 27,309 1,995,196 Loews 33,501 1,630,829 Marsh & McLennan 62,731 4,891,136 MetLife 130,667 7,186,685 Principal Financial Group 31,399 2,095,883 Progressive 70,103 3,303,954 Prudential Financial 51,888 5,875,278 Torchmark 13,450 1,062,147 Travelers 34,182 4,378,372 Unum Group 27,146 1,360,829 Willis Towers Watson 15,233 2,267,889 XL Group 31,784 1,411,210 Materials - 2.9% Air Products & Chemicals 25,819 3,670,171 Albemarle 13,631 1,578,470 Avery Dennison 10,581 983,292 Ball 41,666 1,745,805 CF Industries Holdings 27,278 800,609 Dow Chemical 135,141 8,681,458 E.I. du Pont de Nemours & Co. 103,960 8,546,552 Eastman Chemical 17,772 1,477,920 Ecolab 31,117 4,097,175 FMC 15,792 1,206,193 Freeport-McMoRan 162,679 a 2,378,367 International Flavors & Fragrances 9,714 1,293,711 International Paper 49,186 2,704,246 LyondellBasell Industries, Cl. A 40,380 3,637,834 Martin Marietta Materials 7,393 1,673,997 Monsanto 52,585 6,142,980 Mosaic 42,206 1,018,853 Newmont Mining 63,804 2,371,595 Nucor 38,768 2,235,751 Packaging Corporation of America 11,354 1,243,036 PPG Industries 31,009 3,263,697 Praxair 34,346 4,470,475 Sealed Air 22,690 987,242 Sherwin-Williams 9,693 3,269,158 Vulcan Materials 15,806 1,946,035 Common Stocks - 99.7% (continued) Shares Value ($) Materials - 2.9% (continued) WestRock 29,246 1,679,348 Media - 3.1% CBS, Cl. B 44,897 2,955,570 Charter Communications, Cl. A 25,771 a 10,099,913 Comcast, Cl. A 568,706 23,004,158 Discovery Communications, Cl. A 18,658 a 458,987 Discovery Communications, Cl. C 27,942 a 646,298 DISH Network, Cl. A 27,112 a 1,735,981 Interpublic Group of Companies 46,273 999,960 News Corp., Cl. A 46,085 659,476 News Corp., Cl. B 12,210 179,487 Omnicom Group 28,602 2,252,121 Scripps Networks Interactive, Cl. A 10,821 945,864 Time Warner 93,255 9,551,177 Twenty-First Century Fox, Cl. A 126,084 3,669,044 Twenty-First Century Fox, Cl. B 57,819 1,658,827 Viacom, Cl. B 42,215 1,474,148 Walt Disney 175,307 19,271,499 Pharmaceuticals, Biotechnology & Life Sciences - 8.6% AbbVie 191,645 13,397,902 Agilent Technologies 37,987 2,271,243 Alexion Pharmaceuticals 26,989 a 3,706,669 Allergan 40,139 10,128,274 Amgen 88,500 15,444,135 Biogen 25,742 a 7,454,626 Bristol-Myers Squibb 198,510 11,295,219 Celgene 93,905 a 12,715,676 Eli Lilly & Co. 116,485 9,628,650 Gilead Sciences 157,093 11,953,206 Illumina 17,728 a 3,082,013 Incyte 20,962 a 2,794,025 Johnson & Johnson 324,392 43,053,306 Merck & Co. 329,441 21,044,691 Mettler-Toledo International 3,245 a 1,859,645 Mylan 55,169 a 2,151,039 PerkinElmer 13,899 914,971 Perrigo 16,628 1,245,770 Pfizer 717,989 23,808,515 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 8.6% (continued) Regeneron Pharmaceuticals 9,147 a 4,496,848 Thermo Fisher Scientific 46,866 8,226,389 Vertex Pharmaceuticals 30,112 a 4,571,604 Waters 9,332 a 1,618,542 Zoetis 59,282 3,706,311 Real Estate - 2.9% Alexandria Real Estate Equities 10,865 b 1,317,381 American Tower 51,224 b 6,983,368 Apartment Investment & Management, Cl. A 17,944 b 817,349 AvalonBay Communities 16,660 b 3,204,551 Boston Properties 18,637 b 2,253,400 CBRE Group, Cl. A 35,924 a,b 1,364,753 Crown Castle International 48,452 b 4,873,302 Digital Realty Trust 18,960 b 2,186,846 Duke Realty 42,806 b 1,223,824 Equinix 9,329 b 4,204,860 Equity Residential 44,341 b 3,017,848 Essex Property Trust 7,946 b 2,079,468 Extra Space Storage 14,824 b 1,178,508 Federal Realty Investment Trust 8,342 b 1,106,399 GGP 70,386 b 1,591,427 HCP 56,560 b 1,790,124 Host Hotels & Resorts 90,109 b 1,681,434 Iron Mountain 29,076 b 1,059,239 Kimco Realty 51,158 b 1,032,368 Macerich 15,050 b 863,720 Mid-America Apartment Communities 13,541 b 1,401,900 Prologis 64,001 b 3,891,901 Public Storage 17,683 b 3,635,094 Realty Income 32,418 b 1,849,771 Regency Centers 17,476 b 1,157,261 Simon Property Group 37,646 b 5,966,891 SL Green Realty 12,293 b 1,269,498 UDR 31,449 b 1,229,341 Ventas 42,448 b 2,858,873 Vornado Realty Trust 20,209 b 1,603,584 Welltower 43,298 b 3,177,640 Weyerhaeuser 91,331 b 3,015,750 Common Stocks - 99.7% (continued) Shares Value ($) Retailing - 5.4% Advance Auto Parts 8,783 983,784 Amazon.com 47,723 a 47,139,825 AutoNation 8,450 a 358,111 AutoZone 3,457 a 1,866,158 Best Buy 32,307 1,884,790 CarMax 23,570 a 1,561,513 Dollar General 30,607 2,300,422 Dollar Tree 28,316 a 2,041,017 Expedia 14,534 2,274,135 Foot Locker 16,547 780,853 Gap 24,710 588,839 Genuine Parts 17,795 1,511,329 Home Depot 144,088 21,555,565 Kohl's 20,765 858,633 L Brands 29,446 1,366,000 LKQ 37,038 a 1,280,033 Lowe's 104,012 8,050,529 Macy's 37,501 890,649 Netflix 51,610 a 9,375,473 Nordstrom 14,734 715,630 O'Reilly Automotive 11,238 a 2,295,923 Priceline Group 5,905 a 11,978,293 Ross Stores 46,967 2,598,214 Signet Jewelers 7,918 484,265 Staples 79,876 810,741 Target 67,290 3,813,324 The TJX Companies 78,025 5,485,938 Tiffany & Co. 12,374 1,181,841 Tractor Supply 16,143 905,945 TripAdvisor 13,450 a 524,819 Ulta Beauty 6,876 a 1,727,320 Semiconductors & Semiconductor Equipment - 3.5% Advanced Micro Devices 87,475 a 1,190,535 Analog Devices 44,051 3,480,470 Applied Materials 128,225 5,681,650 Broadcom 48,091 11,862,126 Intel 567,138 20,116,385 KLA-Tencor 18,304 1,695,500 Lam Research 19,410 3,095,119 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.5% (continued) Microchip Technology 27,542 2,204,462 Micron Technology 124,909 a 3,512,441 NVIDIA 71,457 11,612,477 Qorvo 15,656 a 1,073,375 QUALCOMM 176,730 9,400,269 Skyworks Solutions 22,787 2,389,673 Texas Instruments 119,341 9,711,971 Xilinx 30,976 1,959,542 Software & Services - 13.7% Accenture, Cl. A 74,698 9,622,596 Activision Blizzard 83,270 5,144,421 Adobe Systems 59,219 a 8,674,991 Akamai Technologies 21,439 a 1,010,634 Alliance Data Systems 6,809 1,643,897 Alphabet, Cl. A 35,804 a 33,852,682 Alphabet, Cl. C 35,911 a 33,415,186 ANSYS 10,289 a 1,332,940 Autodesk 22,910 a 2,538,199 Automatic Data Processing 54,166 6,440,879 CA 37,908 1,176,664 Citrix Systems 19,067 a 1,505,912 Cognizant Technology Solutions, Cl. A 71,143 4,931,633 CSRA 16,796 547,718 DXC Technology 33,898 2,656,925 eBay 121,702 a 4,348,412 Electronic Arts 36,873 a 4,304,554 Facebook, Cl. A 284,475 a 48,147,394 Fidelity National Information Services 39,680 3,619,610 Fiserv 25,997 a 3,340,615 Gartner 10,806 a 1,386,626 Global Payments 18,582 1,753,583 International Business Machines 103,124 14,918,949 Intuit 29,031 3,983,344 Mastercard, Cl. A 113,238 14,471,816 Microsoft 928,203 67,480,358 Oracle 361,185 18,033,967 Paychex 38,839 2,246,836 PayPal Holdings 133,312 a 7,805,418 Red Hat 21,108 a 2,086,948 Common Stocks - 99.7% (continued) Shares Value ($) Software & Services - 13.7% (continued) salesforce.com 80,267 a 7,288,244 Symantec 75,120 2,327,969 Synopsys 17,907 a 1,371,139 Total System Services 20,337 1,290,586 VeriSign 11,545 a 1,168,008 Visa, Cl. A 222,338 22,135,971 Western Union 56,489 1,115,658 Technology Hardware & Equipment - 5.5% Amphenol, Cl. A 37,346 2,861,451 Apple 627,792 93,371,504 Cisco Systems 601,497 18,917,081 Corning 111,898 3,260,708 F5 Networks 7,642 a 922,772 FLIR Systems 15,369 573,571 Harris 14,820 1,696,445 Hewlett Packard Enterprise 197,268 3,454,163 HP 202,614 3,869,927 Juniper Networks 45,863 1,281,871 Motorola Solutions 20,062 1,819,222 NetApp 32,726 1,420,963 Seagate Technology 36,316 1,196,975 TE Connectivity 42,134 3,387,152 Western Digital 34,368 2,925,404 Xerox 24,373 747,520 Telecommunication Services - 2.2% AT&T 739,642 28,846,038 CenturyLink 66,153 1,539,380 Level 3 Communications 35,212 a 2,066,240 Verizon Communications 490,788 23,754,139 Transportation - 2.1% Alaska Air Group 14,793 1,260,807 American Airlines Group 60,764 3,064,936 CH Robinson Worldwide 17,067 1,119,595 CSX 112,185 5,535,208 Delta Air Lines 88,830 4,384,649 Expeditors International of Washington 20,933 1,232,535 FedEx 29,399 6,115,874 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Transportation - 2.1% (continued) J.B. Hunt Transport Services 10,091 915,355 Kansas City Southern 13,435 1,386,358 Norfolk Southern 34,799 3,917,671 Southwest Airlines 73,517 4,080,929 Union Pacific 97,864 10,076,077 United Continental Holdings 34,674 a 2,346,736 United Parcel Service, Cl. B 82,255 9,071,904 Utilities - 3.2% AES 77,954 871,526 Alliant Energy 27,568 1,117,331 Ameren 29,321 1,644,908 American Electric Power 59,206 4,176,391 American Water Works 21,531 1,746,164 CenterPoint Energy 52,934 1,492,209 CMS Energy 33,707 1,558,612 Consolidated Edison 36,829 3,051,651 Dominion Energy 75,314 5,812,735 DTE Energy 21,984 2,353,607 Duke Energy 83,796 7,132,716 Edison International 39,759 3,128,238 Entergy 21,653 1,661,218 Eversource Energy 38,803 2,358,834 Exelon 111,253 4,265,440 FirstEnergy 51,387 1,639,759 NextEra Energy 56,083 8,193,165 NiSource 37,647 981,081 NRG Energy 41,614 1,024,537 PG&E 60,488 4,094,433 Pinnacle West Capital 12,969 1,124,801 PPL 81,272 3,115,156 Public Service Enterprise Group 61,798 2,779,056 SCANA 17,089 1,100,019 Sempra Energy 30,032 3,393,916 Southern 118,730 5,690,729 WEC Energy Group 38,596 2,430,390 Xcel Energy 61,990 2,932,747 Total Common Stocks (cost $1,204,992,307) Principal Short-Term Investments - .0% Amount ($) Value ($) U.S. Treasury Bills 1.05%, 12/7/17 (cost $518,051) 520,000 c Other Investment - .3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $7,138,761) 7,138,761 d Total Investments (cost $1,212,649,119) % Cash and Receivables (Net) .0 % Net Assets % ADR—American Depository Receipt a Non-income producing security. b Investment in real estate investment trust. c Held by or on behalf of a counterparty for open futures contracts. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 13.7 Pharmaceuticals, Biotechnology & Life Sciences 8.6 Capital Goods 7.4 Banks 6.4 Energy 6.0 Health Care Equipment & Services 5.7 Technology Hardware & Equipment 5.5 Retailing 5.4 Diversified Financials 5.3 Food, Beverage & Tobacco 4.9 Semiconductors & Semiconductor Equipment 3.5 Utilities 3.2 Media 3.1 Real Estate 2.9 Materials 2.9 Insurance 2.8 Telecommunication Services 2.2 Transportation 2.1 Household & Personal Products 1.9 Food & Staples Retailing 1.9 Consumer Services 1.8 Consumer Durables & Apparel 1.2 Automobiles & Components .7 Commercial & Professional Services .6 Short-Term/Money Market Investments .3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Institutional S&P 500 Stock Index Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 – Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investment in Securities: Equity Securities- Domestic Common Stocks † 2,527,060,002 - - Equity Securities- Foreign Common Stocks † 18,756,986 - - Registered Investment Company 7,138,761 - - U.S. Treasury - 518,088 - Other Financial Instruments: Futures †† 114,468 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FUTURES Dreyfus Institutional S&P 500 Stock Index Fund July 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Futures Long Standard & Poor's 500 E-mini 78 9,625,200 September 2017 114,468 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. At July 31, 2017, accumulated net unrealized appreciation on investments was $1,340,824,718, consisting of $1,362,703,229 gross unrealized appreciation and $21,878,511 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Fixed Income Fund July 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 93.2% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates - 7.2% American Homes 4 Rent Trust, Ser. 2014-SFR3, Cl. A 3.68 12/17/36 143,058 b 150,734 Avant Loans Funding Trust, Ser. 2016-C, Cl. A 2.96 9/16/19 9,751 b 9,754 CIT Equipment Collateral, Ser. 2014-VT1, Cl. C 2.65 2/20/20 1,475,000 b 1,476,456 Conn Funding II, Ser. 2017-A Cl. A 2.73 5/15/20 323,785 b 324,191 Consumer Loan Underlying Bond Credit Trust, Ser. 2017-NP1, Cl. A 2.39 4/17/23 200,000 b 200,165 Consumer Loan Underlying Bond Credit Trust, Ser. 2017-NP1, Cl. B 3.17 4/17/23 425,000 b 426,169 Dell Equipment Finance Trust, Ser. 2016-1, Cl. D 3.24 7/22/22 925,000 b 932,478 Marlette Funding Trust, Ser. 2016-1A, Cl. A 3.06 1/17/23 253,695 b 254,816 Marlette Funding Trust, Ser. 2017-1A, Cl. A 2.83 3/15/24 138,157 b 138,907 Prosper Marketplace Issuance Trust, Ser. 2017-1A, Cl. A 2.56 6/15/23 269,624 b 270,786 RAAC Series Trust, Ser. 2006-SP4, Cl. M1 1.56 11/25/36 600,000 c 580,230 Sofi Consumer Loan Program Trust, Ser. 2016-3, Cl. A 3.05 12/26/25 710,992 b 719,472 Sofi Consumer Loan Program Trust, Ser. 2017-1, Cl. A 3.28 1/26/26 642,637 b 651,983 Springleaf Funding Trust, Ser. 2015-AA, Cl. B 3.62 11/15/24 700,000 b 706,511 Springleaf Funding Trust, Ser. 2016-AA, Cl. B 3.80 11/15/29 800,000 b 812,606 Trafigura Securitisation Finance, Ser. 2014-1A, Cl. B 3.41 10/15/21 1,560,000 b,c 1,564,009 Asset-Backed Ctfs./Auto Receivables - .9% Drive Auto Receivables Trust, Ser. 2016-CA, Cl. D 4.18 3/15/24 500,000 b 510,982 GO Financial Auto Securitization Trust, Ser. 2015-1, Cl. B 3.59 10/15/20 577,249 b 577,363 Asset-Backed Ctfs./Home Equity Loans - 5.1% Carrington Mortgage Loan Trust, Ser. 2006-NC5, Cl. A2 1.33 1/25/37 3,231,980 c 2,857,867 Colony Starwood Homes, Ser. 2016-2A, Cl. A 2.48 12/17/23 798,170 b,c 807,368 Countrywide Asset-Backed Certificates, Ser. 2004-1, Cl. M5 2.79 1/25/34 1,517,960 c 1,502,502 JP Morgan Mortgage Acquisition Trust, Ser. 2007-CH1, Cl. AF6 4.99 11/25/36 326,798 c 327,546 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 93.2% (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Home Equity Loans - 5.1% (continued) Merrill Lynch Mortgage Investors Trust, Ser. 2006-HE2, Cl. A3 1.56 3/25/37 119,623 c 119,680 Morgan Stanley ABS Capital I Trust, Ser. 2006-NC4, Cl. A2C 1.37 6/25/36 207,406 c 198,740 Structured Asset Securities Corp., Ser. 2002-BC1, Cl. M2 4.67 8/25/32 786,554 c 783,385 Asset-Backed Ctfs./Student Loans - .3% SMB Private Education Loan Trust, Ser. 2016-B, Cl. A1 1.81 11/15/23 318,459 b,c Casinos - .7% International Game Technology, Sr. Scd. Notes 6.25 2/15/22 400,000 b 440,000 Scientific Games International, Gtd. Notes 10.00 12/1/22 385,000 430,719 Commercial Mortgage Pass-Through Ctfs. - 3.2% A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 30,227 b 30,214 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 267,761 268,261 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.84 6/11/40 20,133 c 20,165 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 6.13 6/11/50 925,000 c 929,042 Cobalt CMBS Commercial Mortgage Trust, Ser. 2007-C3, Cl. AJ 5.89 5/15/46 238,158 c 242,326 GE Capital Commercial Mortgage Corporation Trust, Ser. 2005-C4, Cl. AJ 5.90 11/10/45 352,300 c 351,813 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LD12, Cl. AJ 6.19 2/15/51 2,255,000 c 2,200,845 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.93 4/15/49 18,706 c 19,005 Consumer Discretionary - 1.0% AMC Networks, Gtd. Notes 5.00 4/1/24 160,000 165,200 AMC Networks, Gtd. Notes 4.75 8/1/25 55,000 55,619 Cox Communications, Sr. Unscd. Notes 3.35 9/15/26 250,000 b 247,005 GLP Capital, Gtd. Notes 5.38 4/15/26 255,000 278,189 Nemak, Sr. Unscd. Bonds EUR 3.25 3/15/24 475,000 b 570,457 Consumer Staples - 1.0% Kraft Heinz Foods, Gtd. Notes EUR 2.25 5/25/28 605,000 726,136 Coupon Maturity Principal Bonds and Notes - 93.2% (continued) Rate (%) Date Amount ($) a Value ($) Consumer Staples - 1.0% (continued) Kraft Heinz Foods, Scd. Notes 4.88 2/15/25 470,000 b 506,359 Energy - 6.4% Cenovus Energy, Sr. Unscd. Notes 4.25 4/15/27 600,000 b,d 585,980 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 5.13 6/30/27 400,000 b 417,500 Continental Resources, Gtd. Notes 3.80 6/1/24 475,000 d 441,750 Diamondback Energy, Notes 4.75 11/1/24 225,000 228,375 Enbridge, Unscd. Sub. Notes 5.50 7/15/77 325,000 c 330,688 Energy Transfer Partners, Sr. Unscd. Notes 4.75 1/15/26 155,000 163,058 Energy Transfer Partners, Sr. Unscd. Notes 4.20 4/15/27 100,000 d 100,656 Kinder Morgan, Gtd. Notes 4.30 6/1/25 100,000 104,742 Kinder Morgan, Gtd. Notes 5.55 6/1/45 150,000 161,562 Lukoil International Finance, Gtd. Notes 6.13 11/9/20 300,000 326,730 Lukoil International Finance, Gtd. Notes 4.75 11/2/26 650,000 b 670,303 MMC Norilsk Nickel, Sr. Unscd. Notes 4.38 4/30/18 1,400,000 1,419,488 NGPL PipeCo, Sr. Unscd. Notes 4.38 8/15/22 40,000 b 41,250 NRG Energy, Gtd. Notes 6.25 7/15/22 425,000 448,906 Occidental Petroleum, Sr. Unscd. Notes 3.00 2/15/27 425,000 421,909 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 575,000 592,250 Petrobras Global Finance, Gtd. Notes 6.13 1/17/22 270,000 284,513 Petrobras Global Finance, Gtd. Notes 7.38 1/17/27 300,000 325,650 Petrobras Global Finance, Gtd. Notes 7.25 3/17/44 430,000 433,762 Petroleos Mexicanos, Gtd. Notes 6.50 3/13/27 675,000 b 744,019 Financials - 11.3% AerCap Ireland Capital, Gtd. Notes 4.63 10/30/20 600,000 640,385 AerCap Ireland Capital, Gtd. Notes 5.00 10/1/21 425,000 460,932 Allianz Finance II, Gtd. Notes EUR 5.75 7/8/41 1,000,000 c 1,405,688 Ally Financial, Sr. Unscd. Notes 3.60 5/21/18 1,445,000 1,463,424 Bank of America, Sub. Notes 4.25 10/22/26 325,000 339,285 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 93.2% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 11.3% (continued) Barclays, Jr. Sub. Bonds 7.88 12/29/49 600,000 c 658,065 Barclays, Sub. Notes 5.20 5/12/26 900,000 961,825 Citigroup, Sub. Notes 4.30 11/20/26 325,000 338,464 Credit Suisse Group, Sr. Unscd. Notes 4.28 1/9/28 525,000 b 551,532 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 775,000 794,104 Goldman Sachs Group, Sr. Unscd. Notes 3.50 11/16/26 475,000 474,563 HSBC Holdings, Sub. Notes 4.38 11/23/26 350,000 368,505 Hyundai Capital America, Sr. Unscd. Notes 2.00 7/1/19 650,000 b 645,939 Intesa Sanpaolo, Gtd. Bonds 5.25 1/12/24 350,000 388,876 Lloyds Banking Group, Gtd. Notes 3.10 7/6/21 475,000 484,144 Lloyds Banking Group, Sr. Unscd. Notes 3.75 1/11/27 275,000 279,942 Morgan Stanley, Sub. Notes 3.95 4/23/27 425,000 431,885 Park Aerospace Holdings, Gtd. Notes 5.25 8/15/22 250,000 b 255,313 Park Aerospace Holdings, Gtd. Notes 5.50 2/15/24 125,000 b 127,578 Royal Bank of Scotland Group, Jr. Sub. Notes 8.63 12/29/49 625,000 c 691,800 Royal Bank of Scotland Group, Sr. Unscd. Notes 3.88 9/12/23 1,400,000 1,437,932 Santander UK Group Holdings, Sr. Unscd. Notes 3.57 1/10/23 375,000 384,531 Wells Fargo & Co., Sr. Unscd. Notes 3.00 4/22/26 320,000 315,389 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 215,000 228,458 WPC Eurobond, Gtd. Bonds EUR 2.25 7/19/24 325,000 400,469 Foreign/Governmental - 38.0% Argentine Government, Sr. Unscd. Bonds 6.88 1/26/27 1,300,000 d 1,339,000 Argentine Government, Sr. Unscd. Notes ARS 5.83 12/31/33 3,050,000 c,e 1,338,409 Argentine Government, Sr. Unscd. Notes 8.28 12/31/33 475,000 d 724,407 Argentine Government, Unscd. Bonds ARS 21.20 9/19/18 39,100,000 2,409,858 Asian Development Bank, Sr. Unscd. Notes NZD 3.50 5/30/24 550,000 413,558 Australian Government, Sr. Unscd. Notes AUD 4.50 4/15/20 5,600,000 4,790,137 Brazilian Government, Notes BRL 10.00 1/1/21 4,000,000 1,325,552 Coupon Maturity Principal Bonds and Notes - 93.2% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 38.0% (continued) Chilean Government, Bonds CLP 4.50 3/1/21 855,000,000 1,388,506 City of Buenos Aires Argentina, Unscd. Bonds, Ser. 22 ARS 0.03 3/29/24 12,100,000 c 680,650 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 3,046,000,000 1,221,515 Egyptian Government, Sr. Unscd. Notes 8.50 1/31/47 200,000 b 217,911 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 3.50 1/22/21 1,575,000 1,209,936 International Finance, Sr. Unscd. Notes INR 6.30 11/25/24 17,590,000 278,634 Ivory Coast Government, Sr. Unscd. Bonds EUR 5.13 6/15/25 125,000 b 151,267 Ivory Coast Government, Sr. Unscd. Bonds 6.13 6/15/33 200,000 b 196,459 Japanese Government, Sr. Unscd. Bonds, Ser. 21 JPY 0.10 3/10/26 663,000,000 6,248,607 Kuwaiti Government, Sr. Unscd. Notes 3.50 3/20/27 650,000 b 665,152 Mexican Government, Bonds, Ser. M MXN 8.00 11/7/47 17,190,000 1,060,115 New Zealand Government, Sr. Unscd. Bonds, Ser. 0925 NZD 2.00 9/20/25 5,275,000 f 4,219,176 Polish Government, Bonds, Ser. 0727 PLN 2.50 7/25/27 8,150,000 2,105,412 Portuguese Government, Sr. Unscd. Bonds EUR 2.88 7/21/26 1,450,000 b 1,752,021 Portuguese Government, Sr. Unscd. Bonds EUR 4.13 4/14/27 1,900,000 b 2,488,273 Province of Argentina, Sr. Unscd. Notes 5.75 6/15/19 450,000 b 463,162 Province of Argentina, Sr. Unscd. Notes 9.13 3/16/24 455,000 b 507,097 Province of Argentina, Unscd. Bonds ARS 0.00 5/31/22 6,000,000 c 356,216 Provincia de Cordoba, Sr. Unscd. Notes 7.45 9/1/24 375,000 b 390,315 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 78,500,000 1,249,705 Senegalese Government, Unscd. Notes 6.25 5/23/33 375,000 b 386,344 South African Government, Bonds, Ser. 2048 ZAR 8.75 2/28/48 20,300,000 1,376,803 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 23,000,000 1,955,610 Spanish Government, Sr. Unscd. Bonds EUR 2.90 10/31/46 1,350,000 b 1,621,071 Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 475,000 b 497,459 Sri Lankan Government, Sr. Unscd. Notes 6.20 5/11/27 200,000 b 206,501 Thai Government, Sr. Unscd. Bonds THB 2.13 12/17/26 54,000,000 1,579,944 Turkish Government, Unscd. Bonds TRY 2.00 9/18/24 4,100,000 1,407,041 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 93.2% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 38.0% (continued) Ukrainian Government, Sr. Unscd. Notes 0.00 5/31/40 400,000 c 176,600 Uruguayan Government, Sr. Unscd. Bonds UYU 9.88 6/20/22 9,340,000 b 352,203 Health Care - 1.8% Abbott Laboratories, Sr. Unscd. Notes 3.75 11/30/26 175,000 180,787 AbbVie, Sr. Unscd. Bonds EUR 1.38 5/17/24 525,000 636,943 HCA, Sr. Scd. Notes 5.50 6/15/47 190,000 198,550 Mylan, Gtd. Notes 3.00 12/15/18 400,000 405,779 Mylan, Gtd. Notes 2.50 6/7/19 275,000 277,419 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 275,000 d 272,938 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 1.70 7/19/19 350,000 d 348,275 Industrials - .8% Mexico City Airport Trust, Sr. Scd. Notes 4.25 10/31/26 675,000 b 696,094 United Rentals North America, Gtd. Notes 5.50 7/15/25 275,000 291,156 Information Technology - 1.3% Dell International, Sr. Scd. Notes 3.48 6/1/19 675,000 b 691,259 First Data, Gtd. Notes 7.00 12/1/23 325,000 b 351,406 Infor US, Gtd. Notes 6.50 5/15/22 440,000 460,350 Zayo Group, Gtd. Notes 5.75 1/15/27 180,000 b 191,250 Materials - .9% Bway Holding, Sr. Scd. Notes 5.50 4/15/24 358,000 b 376,347 Equate Petrochemical, Gtd. Notes 3.00 3/3/22 300,000 b 299,594 MMC Norilsk Nickel, Sr. Unscd. Notes 4.10 4/11/23 500,000 b 498,318 Municipal Bonds - 1.0% Georgetown University, GO (Insured; National Public Finance Guarantee Corp.) 2.15 4/1/29 1,400,000 Real Estate - .5% Digital Euro Finco, Gtd. Bonds EUR 2.63 4/15/24 300,000 379,675 Coupon Maturity Principal Bonds and Notes - 93.2% (continued) Rate (%) Date Amount ($) a Value ($) Real Estate - .5% (continued) Healthcare Trust of America Holdings, Gtd. Notes 2.95 7/1/22 250,000 251,599 Residential Mortgage Pass-Through Ctfs. - .2% Impac Secured Assets Trust, Ser. 2006-2, Cl. 2A1 1.57 8/25/36 276,778 c Telecommunications - 2.1% Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 402,000 b 386,925 Interoute Finco, Sr. Scd. Bonds EUR 7.38 10/15/20 400,000 b 497,834 Sprint, Gtd. Notes 7.88 9/15/23 325,000 369,688 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 325,000 355,875 Sprint Spectrum, Sr. Scd. Notes 3.36 3/20/23 450,000 b 457,312 T-Mobile USA, Gtd. Notes 6.63 4/1/23 450,000 477,000 Verizon Communications, Sr. Unscd. Notes 4.13 3/16/27 200,000 205,728 U.S. Government Agencies Mortgage-Backed - 1.2% Government National Mortgage Association, Ser. 2011-53 (Interest Only) 0.46 5/16/51 385,115 c,g 10,338 Government National Mortgage Association, Ser. 2011-77 (Interest Only) 0.61 4/16/42 84,433 c,g 3,762 Government National Mortgage Association, Ser. 2012-125 (Interest Only) 0.41 2/16/53 20,120,992 c,g 583,636 Government National Mortgage Association, Ser. 2012-84, Cl. SG (Interest Only) 4.87 7/20/42 1,087,774 c,g 224,578 Government National Mortgage Association, Ser. 2015-105 Cl. CI (Interest Only) 3.50 3/20/39 2,312,762 g 198,071 Government National Mortgage Association, Ser. 2015-16, Cl. IL (Interest Only) 4.00 3/20/42 882,685 g 117,495 Government National Mortgage Association, Ser. 2015-162, Cl. IM (Interest Only) 4.97 11/20/45 1,859,079 c,g 427,410 U.S. Government Securities - 7.4% U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 9,346,706 h Utilities - .9% Calpine, Sr. Unscd. Notes 5.50 2/1/24 275,000 258,844 Dominion Energy, Jr. Sub. Notes 2.58 7/1/20 500,000 505,183 EDP Finance, Sr. Unscd. Notes 3.63 7/15/24 325,000 b 325,725 Total Bonds and Notes (cost $115,604,413) STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 2.3% Consumer Discretionary - 1.0% Hilton Worldwide Finance, Series B-2 Term Loan 3.27 10/25/23 406,808 c 409,194 Univar USA, Tranche B-2 Term Loan 4.06 7/1/22 902,952 c 909,160 Health Care - 1.3% Catalent Pharma Solutions, Dollar Term Loan 3.99 5/7/21 812,970 c 820,084 Onex Carestream Finance, First Lien Term Loan 5.22 6/7/19 763,801 c 764,481 Total Floating Rate Loan Interests (cost $2,891,893) Face Amount Covered by Options Purchased - .2% Contracts ($) Value ($) Call Options - .1% 10 Year Interest Rate Swaption, September 2017 @ 2.24 71,000 52,688 New Zealand Dollar Cross Currency, September 2017 @ NZD 1.06 AUD 7,300,000 84,641 Put Options - .1% 10 Year Interest Rate Swaption, August 2017 @ 1.23 23,000 25,717 10 Year Interest Rate Swaption, September 2017 @ 2.24 71,000 66,478 Total Options Purchased (cost $207,521) Yield at Date of Maturity Principal Short-Term Investments - 1.4% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $1,817,363) 0.90 9/28/17 1,820,000 i Other Investment - 1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,834,643) 1,834,643 j Investment of Cash Collateral for Securities Loaned - 2.9% Registered Investment Company; Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares (cost $3,713,900) 3,713,900 j Total Investments (cost $126,069,733) % Liabilities, Less Cash and Receivables %) ) Net Assets % ARS—Argentine Peso AUD—Australian Dollar BRL—Brazilian Real CLP—Chilean Peso COP—Colombian Peso EUR—Euro INR—Indian Rupee JPY—Japanese Yen MXN—Mexican Peso NZD—New Zealand Dollar GO—General Obligation PLN—Polish Zloty RUB—Russian Ruble THB—Thai Baht TRY—Turkish Lira UYU—Uruguayan Peso ZAR—South African Rand a Amount stated in U.S. Dollars unless otherwise noted above. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $31,354,451 or 24.46% of net assets. c Variable rate security—rate shown is the interest rate in effect at period end. d Security, or portion thereof, on loan. At July 31, 2017, the value of the fund’s securities on loan was $3,813,005 and the value of the collateral held by the fund was $3,713,900. e Principal amount for accrual purposes is periodically adjusted based on changes in the Argentine Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. g Notional face amount shown. h Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. i Held by or on behalf of a counterparty for open futures contracts. j Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 38.0 Corporate Bonds 28.7 Asset-Backed 13.5 U.S. Government and Agency/Mortgage-Backed 8.6 Short-Term/Money Market Investments 5.7 Commercial Mortgage-Backed 3.2 Floating Rate Loan Interests 2.3 Municipal Bonds 1.0 Residential Mortgage-Backed .2 Options Purchased .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Fixed Income Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 17,223,653 - Commercial Mortgage-Backed - 4,061,671 - Corporate Bonds † - 36,839,656 - Floating Rate Loan Interests † - 2,902,919 - Foreign Government - 48,750,626 - Municipal Bonds † - 1,309,000 - Registered Investment Companies 5,548,543 - - Residential Mortgage-Backed - 271,835 - U.S. Government Agencies/ Mortgage-Backed - 11,030,811 - U.S. Treasury - 1,817,115 - Other Financial Instruments: Futures †† 608,785 - - Forward Foreign Currency Exchange Contracts †† - 301,060 - Options Purchased - 229,524 - Swaps †† - 930,003 - Liabilities ($) Other Financial Instruments: Futures †† (231,040 ) - - ) Forward Foreign Currency Exchange Contracts†† - (754,895 ) - ) Options Written - (4,223 ) - ) Swaps †† - (238,228 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FUTURES Dreyfus Opportunistic Fixed Income Fund July 31, 2017 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) ($) Futures Long Australian 3 Year Bond 213 19,041,506 September 2017 (101,243 ) Japanese 10 Year Bond 2 2,724,114 September 2017 (4,452 ) U.S. Treasury 10 Year Notes 34 4,280,281 September 2017 (10,110 ) U.S. Treasury 5 Year Notes 42 4,962,234 September 2017 1,392 Futures Short Euro 30 Year Bond 24 (4,606,009) September 2017 155,638 Euro BTP Italian Government Bond 44 (7,096,337) September 2017 (103,944 ) Euro-Bobl 84 (13,131,898) September 2017 112,257 Euro-Bond 75 (14,378,684) September 2017 253,441 Long Gilt 49 (8,147,271) September 2017 84,725 U.S. Treasury Long Bond 1 (152,969) September 2017 1,342 U.S. Treasury Ultra Long Bond 24 (3,948,000) September 2017 (11,291 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Dreyfus Opportunistic Fixed Income Fund July 31, 2017 (Unaudited) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Citigroup Indian Rupee, Expiring 8/24/2017 92,600,000 1,427,910 1,438,563 10,653 Goldman Sachs International Canadian Dollar, Expiring 8/31/2017 425,000 339,633 341,052 1,419 Norwegian Krone, Expiring 8/31/2017 21,130,000 2,637,804 2,689,377 51,573 Swedish Krona, Expiring 8/31/2017 32,900,000 4,000,888 4,082,771 81,883 HSBC Mexican New Peso, Expiring 8/25/2017 39,865,000 2,191,890 2,229,189 37,299 JP Morgan Chase Bank Chilean Peso, Expiring 8/25/2017 910,000,000 1,365,317 1,399,631 34,314 Indonesian Rupiah, Expiring 8/25/2017 36,611,675,000 2,733,643 2,740,112 6,469 Malaysian Ringgit, Expiring 8/25/2017 6,100,000 1,431,757 1,423,122 (8,635 ) Royal Bank of Canada Euro, Expiring 8/31/2017 140,000 163,356 166,031 2,675 UBS New Zealand Dollar, Expiring 8/31/2017 1,000,000 742,589 750,536 7,947 Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Bank of America Thai Baht, Expiring 8/25/2017 52,950,000 1,558,499 1,591,501 (33,002 ) Barclays Bank Malaysian Ringgit, Expiring 8/25/2017 6,100,000 1,412,661 1,423,122 (10,461 ) South Korean Won, Expiring 8/25/2017 3,000,000,000 2,592,572 2,681,335 (88,763 ) Citigroup Brazilian Real, Expiring 10/3/2017 4,390,000 1,378,812 1,391,939 (13,127 ) Chilean Peso, Expiring 8/25/2017 910,000,000 1,365,670 1,399,632 (33,962 ) Colombian Peso, Expiring 8/25/2017 4,000,000,000 1,307,485 1,335,305 (27,820 ) Mexican New Peso, Expiring 8/25/2017 60,335,000 3,279,433 3,373,840 (94,407 ) South African Rand, Expiring 8/25/2017 46,270,000 3,551,854 3,494,691 57,163 Taiwan Dollar, Expiring 8/25/2017 41,355,000 1,374,606 1,371,220 3,386 Goldman Sachs International Euro, Expiring 8/31/2017 8,485,000 9,940,857 10,062,658 (121,801 ) Japanese Yen, Expiring 8/31/2017 125,095,000 1,117,317 1,136,379 (19,062 ) New Zealand Dollar, Expiring 8/31/2017 550,000 408,683 412,795 (4,112 ) HSBC Australian Dollar, Expiring 8/31/2017 6,225,000 4,932,410 4,977,949 (45,539 ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS (Unaudited) (continued) Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) HSBC (continued) Canadian Dollar, Expiring 8/31/2017 3,400,000 2,718,084 2,728,415 (10,331 ) New Zealand Dollar, Expiring 8/1/2017 906,366 681,370 680,680 690 8/31/2017 8,460,000 6,282,253 6,349,534 (67,281 ) JP Morgan Chase Bank Euro, Expiring 8/31/2017 5,300,000 6,209,109 6,285,455 (76,346 ) Polish Zloty, Expiring 8/25/2017 7,705,000 2,058,616 2,142,757 (84,141 ) Russian Ruble, Expiring 8/25/2017 8,585,000 148,406 142,817 5,589 Turkish Lira, Expiring 8/25/2017 4,925,000 1,371,454 1,387,559 (16,105 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF SWAP AGREEMENTS Dreyfus Opportunistic Fixed Income Fund July 31, 2017 (Unaudited) Centrally Cleared Interest Rate Swaps (Pay) Receive Unrealized Notional Currency/ Fixed Appreciation Amount($) † Floating Rate Counterparty Rate (%) Expiration (Depreciation) ($) CAD - 6 11,300,000 MONTH LIBOR Bank of America 1.25 6/21/2019 (54,335 ) USD - 3 MONTH 13,400,000 LIBOR Barclays Bank 1.89 4/19/2022 72,657 JPY 6-MONTH JP Morgan Chase 195,000,000 LIBOR Bank 0.63 3/29/2046 111,977 SEK - 3 MONTH Goldman Sachs 22,000,000 STIB International 0.44 7/18/2022 1,157 EUR - 6 Goldman Sachs 7,300,000 MONTH LIBOR International 0.13 3/6/2022 (22,465 ) USD - 3 MONTH JP Morgan Chase 4,200,000 LIBOR Bank 1.80 9/28/2046 656,024 SEK - 3 MONTH Goldman Sachs 66,100,000 STIB International 0.46 7/19/2022 (4,166 ) JPY 6-MONTH JP Morgan Chase 144,400,000 LIBOR Bank 0.62 4/4/2046 84,991 CAD - 6 33,300,000 MONTH LIBOR Bank of America 1.25 6/20/2019 (157,262 ) SEK - 3 MONTH Goldman Sachs 22,000,000 STIB International 0.42 7/20/2022 3,197 Gross Unrealized Appreciation Gross Unrealized Depreciation ) CAD—Canadian Dollar EUR—Euro JPY—Japanese Yen LIBOR—London Interbank Offered Rate USD—United States Dollar † Clearing House-Chicago Mercantile Exchange See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. NOTES Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients. The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (“LIBOR”) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 to 90 days, but not to exceed one year. The fund may invest in multiple series or tranches of a loan. A different series or tranche may have varying terms and carry different associated risks. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement NOTES of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in the values of interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date NOTES the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Swap Agreements: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap agreements in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap agreements. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap agreements in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. NOTES For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Interest rate swaps open at July 31, 2017 are set forth in the Statement of Swap Agreements. At July 31, 2017, accumulated net unrealized appreciation on investments was $3,953,062, consisting of $5,305,445 gross unrealized appreciation and $1,352,383 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Managed Growth Fund July 31, 2017 (Unaudited) Common Stocks - 99.5% Shares Value ($) Banks - 4.7% JPMorgan Chase & Co. 64,300 5,902,740 Wells Fargo & Co. 40,600 2,189,964 Capital Goods - 1.5% United Technologies 21,900 Consumer Durables & Apparel - 1.2% NIKE, Cl. B 33,660 Consumer Services - 2.0% McDonald's 22,750 Diversified Financials - 6.4% American Express 29,300 2,497,239 BlackRock 9,600 4,094,688 Intercontinental Exchange 34,000 2,268,140 State Street 22,300 2,079,029 Energy - 8.0% Chevron 44,800 4,891,712 ConocoPhillips 37,700 1,710,449 Exxon Mobil 68,012 5,443,680 Occidental Petroleum 27,400 1,696,882 Food & Staples Retailing - 1.9% Walgreens Boots Alliance 40,400 Food, Beverage & Tobacco - 20.1% Altria Group 88,800 5,769,336 Anheuser-Busch InBev, ADR 7,200 868,752 Coca-Cola 116,000 5,317,440 Constellation Brands, Cl. A 5,800 1,121,430 Nestle, ADR 60,150 5,070,044 PepsiCo 35,100 4,093,011 Philip Morris International 106,500 12,429,615 Health Care Equipment & Services - 3.0% Abbott Laboratories 58,100 2,857,358 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Health Care Equipment & Services - 3.0% (continued) UnitedHealth Group 12,200 2,340,082 Household & Personal Products - 3.7% Estee Lauder, Cl. A 38,900 3,850,711 Procter & Gamble 28,400 2,579,288 Insurance - 2.8% Chubb 33,100 Materials - 1.9% Air Products & Chemicals 5,000 710,750 Praxair 19,300 2,512,088 Media - 5.9% Comcast, Cl. A 106,800 4,320,060 Twenty-First Century Fox, Cl. A 35,550 1,034,505 Twenty-First Century Fox, Cl. B 32,500 932,425 Walt Disney 34,800 3,825,564 Pharmaceuticals, Biotechnology & Life Sciences - 8.1% AbbVie 45,700 3,194,887 Celgene 17,000 a 2,301,970 Novartis, ADR 24,900 2,121,480 Novo Nordisk, ADR 70,175 b 2,975,420 Roche Holding, ADR 104,300 3,306,623 Semiconductors & Semiconductor Equipment - 4.3% ASML Holding 16,100 2,420,313 Texas Instruments 61,900 5,037,422 Software & Services - 16.2% Alphabet, Cl. C 6,418 a 5,971,949 Automatic Data Processing 8,640 1,027,382 Facebook, Cl. A 51,900 a 8,784,075 Microsoft 99,045 7,200,572 VeriSign 9,600 a,b 971,232 Visa, Cl. A 39,500 b 3,932,620 Technology Hardware & Equipment - 6.3% Apple 72,700 Common Stocks - 99.5% (continued) Shares Value ($) Transportation - 1.5% Canadian Pacific Railway 16,900 Total Common Stocks (cost $89,952,807) Other Investment - .7% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,226,696) 1,226,696 c Investment of Cash Collateral for Securities Loaned - 1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares (cost $3,004,707) 3,004,707 c Total Investments (cost $94,184,210) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2017, the value of the fund’s securities on loan was $7,800,469 and the value of the collateral held by the fund was $7,953,850, consisting of cash collateral of $3,004,707 and U.S. Government & Agency securities valued at $4,949,143. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.1 Software & Services 16.2 Pharmaceuticals, Biotechnology & Life Sciences 8.1 Energy 8.0 Diversified Financials 6.4 Technology Hardware & Equipment 6.3 Media 5.9 Banks 4.7 Semiconductors & Semiconductor Equipment 4.3 Household & Personal Products 3.7 Health Care Equipment & Services 3.0 Insurance 2.8 Money Market Investments 2.5 Consumer Services 2.0 Food & Staples Retailing 1.9 Materials 1.9 Transportation 1.5 Capital Goods 1.5 Consumer Durables & Apparel 1.2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Tax Managed Growth Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 151,923,601 - - Equity Securities— Foreign Common Stocks † 19,405,285 - - Registered Investment Companies 4,231,403 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At July 31, 2017, accumulated net unrealized appreciation on investments was $81,376,079, consisting of $82,373,146 gross unrealized appreciation and $997,067 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 19, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 19, 2017 By: /s/ James Windels James Windels Treasurer Date: September 19, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
